SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of Novem ber, 2015 IRSA Propiedades Comerciales S.A. (Exact name of Registrant as specified in its charter) IRSA Commercial Properties Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877, 22 Floor Ciudad Autónoma de Buenos Aires, Argentina ( Address of principal executive offices) Form 20-F x Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA Propiedades Comerciales S.A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the Financial Statements for the three month periods ended on September 30, 2015 and on June 30, 2015 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires : IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2015 and for the three-month periods ended September 30, 2015 and 2014 Legal information Denomination: IRSA PROPIEDADES COMERCIALES S.A. Fiscal year N°: 126, beginning on July 1, 2015. Legal address: Moreno 877, 22nd floor, Autonomous City of Buenos Aires, Argentina. Company activity: Real estate investment and development. Date of registration with the Public Registry of Commerce of the By-laws: August 29, 1889. Date of registration of last amendment: July 10, 2015 . Expiration of company charter: August 28, 2087. Number of register with the Superintendence of Corporations: Capital stock: 1,260,140,508 common shares. Subscribed, issued and paid up (in thousands of Ps.): Direct Majority Shareholder: IRSA Inversiones y Representaciones Sociedad Anónima (IRSA). Legal Address: Bolívar 108, 1st floor, Autonomous City of Buenos Aires, Argentina. Main activity: Real estate investment. Controlling interest on the equity: 1,208,427,997 common shares. Percentage of votes of the parent Company on the equity: 95.90%. Type of stock CAPITAL STATUS Shares outstanding Authorized for Public Offer of Shares Subscribed, Issued and Paid up (in thousands of Ps.) Common stock with a face value of Ps. 0.1 per share and entitled to 1 vote each 1,260,140,508 1,259,886,188 126,014 1 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Consolidated Statements of Financial Position as of September 30, 2015 and June 30, 2015 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Note ASSETS Non-Current Assets Investment properties 10 3,986,193 4,156,025 Property, plant and equipment 11 108,433 109,394 Trading properties 12 7,167 8,567 Intangible assets 13 68,175 69,015 Investments in associates and joint ventures 8,9 189,776 181,918 Deferred income tax assets 24 53,347 51,631 Income tax credit 249 249 Trade and other receivables 16 96,039 90,431 Investments in financial assets 17 332,518 253,546 Total Non-Current Assets Current Assets Trading properties 12 3,154 3,154 Inventories 14 15,171 15,347 Income tax credit 375 1,635 Trade and other receivables 16 994,752 808,016 Investments in financial assets 17 532,488 292,320 Cash and cash equivalents 18 591,342 303,499 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Capital and reserves attributable to equity holders of the parent Share capital 126,014 126,014 Inflation adjustment of share capital 69,381 69,381 Share premium 444,226 444,226 Legal reserve 39,078 39,078 Special reserve 15,802 15,802 Changes in non-controlling interest (19,770) (19,770) Retained earnings 386,584 283,582 Total capital and reserves attributable to equity holders of the parent Non-controlling interest 188,340 184,834 TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 19 253,166 247,812 Borrowings 22 3,849,180 3,322,488 Deferred income tax liabilities 24 108,205 107,102 Income tax liabilities 59,896 - Provisions 21 9,551 9,392 Total Non-Current Liabilities Current Liabilities Trade and other payables 19 836,687 802,151 Income tax liabilities 60,706 123,077 Payroll and social security liabilities 20 40,939 94,693 Borrowings 22 484,460 471,255 Derivative financial instruments 23 2,184 - Provisions 21 24,550 23,630 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Saúl Zang Vice President I Acting as President 2 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the three-month periods beginning on July 1 st , 2015 and 2014 and ended September 30, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Note Income from sales, rents and services 26 590,518 394,231 Income from expenses and collective promotion fund 26 251,878 181,704 Costs 27 (358,382) (245,946) Gross Profit Gain from disposal of investment properties 10 155,868 - General and administrative expenses 28 (53,333) (25,860) Selling expenses 28 (35,300) (19,298) Other operating results, net 30 (4,803) 5,859 Profit from Operations Share of (loss) / profit of associates and joint ventures 8,9 (2,642) 23,256 Profit from Operations Before Financing and Taxation Finance income 31 34,421 29,537 Finance cost 31 (244,656) (110,673) Other financial results 31 (160,938) (5,830) Financial results, net Profit Before Income Tax Income tax expense 24 (61,499) (70,722) Profit for the period Total Comprehensive Income for the period Attributable to: Equity holders of the parent 103,002 147,672 Non-controlling interest 8,130 8,586 Profit per share attributable to equity holders of the parent for the period: Basic 0.08 0.12 Diluted 0.08 0.12 The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Saúl Zang Vice President I Acting as President 3 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the three-month periods ended September 30, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Legal Reserve Special reserve (1) Changes in non-controlling interest Retained earnings Subtotal Non- controlling interest Total shareholders' equity Balance at June 30, 2015 Comprehensive income for the period - 103,002 103,002 8,130 111,132 Reduction of c apital contribution of non-controlling interest - (122) (122) Dividends distribution to non-controlling interest - (4,502) (4,502) Balance at September 30, 2015 Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Legal Reserve Special reserve (1) Changes in non-controlling interest Retained earnings Subtotal Non- controlling interest Total shareholders' equity Balance at June 30, 2014 Comprehensive income for the period - 147,672 147,672 8,586 156,258 Capital contribution of non-controlling interest - 277 277 Balance at September 30, 2014 Related to CNV General Resolution N° 609/12. See Note 25. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Saúl Zang Vice President I Acting as President 4 IRSA PROPIEDADES COMERCIALES S.A Unaudited Condensed Interim Consolidated Statements of Cash Flows for the three-month periods ended September 30, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Note Operating activities: Cash generated from operations 18 439,771 313,981 Income tax paid (63,327) (52,701) Net cash generated from operating activities Investing activities: Irrevocable contributions in associates and joint ventures 9 (10,500) (40) Acquisition of associate - (9,985) Sale of equity interest in associates 9 - 19,140 Increase in investment properties 10 (46,578) (60,153) Acquisition of property, plant and equipment 11 (2,802) (7,994) Advance payments (612) - Proceeds from sale of investment properties 316,579 - Acquisition of intangible assets 13 - (197) Increase in financial assets (1,089,639) (166,438) Decrease in financial assets 479,192 166,770 Loans granted to related parties - (40) Collection of financial assets interests 4,392 8,433 Loans repayments received from related parties - 76,817 Net cash (used in) generated from investing activities Financing activities: Capital contribution of non-controlling interest - 277 Issuance of non-convertible notes 403,051 - Borrowings obtained 407,363 6,434 Borrowings obtained from associates and joint ventures - 7,000 Payment of seller financing - (105,861) Repayment of borrowings (376,146) (66,873) Repayment of interests borrowings from related parties (96,006) - Proceeds from derivative financial instruments - 102 Payment of derivative financial instruments - (15,946) Payments of financial leasing (687) (592) Dividends paid 25 (42,773) (384) Dividends paid to non-controlling interest (4,502) - Interest paid (27,111) (26,684) Payments of foreign currency future contracts (10,613) - Net cash generated from (used in) financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period 18 303,499 116,706 Foreign exchange gain on cash and cash equivalents 8,791 5,255 Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Saúl Zang Vice President I Acting as President 5 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 1. Group´s business and general information IRSA PROPIEDADES COMERCIALES S.A. (formerly Alto Palermo S.A., “IRSA Propiedades Comerciales”, “we” or “the Company”) is an Argentine real estate company mainly engaged in holding, leasing, managing, developing, operating and acquiring shopping malls and holds a predominant position within the argentine market. IRSA Propiedades Comerciales was incorporated in 1889 under the name SAMAP and until 1984 we operated the major fresh foodstuff market in the Autonomous City of Buenos Aires. Our core asset was the historical building of Mercado de Abasto, which served as seat of the market from 1889 until 1984, when we interrupted a sizable part of its operations. Since the Company was acquired by IRSA Inversiones y Representaciones Sociedad Anónima (hereinafter, IRSA) in 1994, we have been growing through a series of acquisitions and development projects that resulted in a corporate reorganization giving rise to the previous organizational structure and company name Alto Palermo S.A On December 22, 2014, the Company acquired from IRSA, 83,789 m2 of its premium office portfolio including the buildings República, Bouchard 710, Della Paolera 265, Intercontinental Plaza and Suipacha 652 and the “Intercontinental II” plot of land in order to consolidate a vehicle which main corporate purpose will be to develop and operate commercial properties in Argentina. Furthermore, the consolidation of different assets of the Company was supplemented by launching the brand “IRSA Propiedades Comerciales” and by the change of corporate name of ALTO PALERMO S.A. (APSA) for IRSA PROPIEDADES COMERCIALES S.A. as continuation entity, such change of corporate name having been approved by the Special General Shareholders’ Meeting held on February 5, 2015. On December 18, 2014 the Group inaugurated "Distrito Arcos" Shopping Center. Distrito Arcos, situated in Palermo neighborhood, in the Autonomous City of Buenos Aires, is a premium outlet stretching over a gross rental area of roughly 14,000 m2, housing 52 stores and 15 stands in this first stage. The second stage contemplates the construction of a gymnasium, a houseware store and outstanding cultural offering, totaling 65 stores and 20 stands, over a gross rental area of roughly 2,000 m2. Additionally, on March 17, 2015, the Group opened “Alto Comahue” Shopping Center in the city of Neuquén, in the Argentine Patagonia. Alto Comahue extends over a total area of 35,000 m2 and 10,000 m2 of gross rental space, with nearly 1,000 parking spaces – indoor and outdoor – and a big entertaining space including 6 movie theaters and a thematic restaurant that will begin to operate in the coming months. The building is composed of three levels: the underground level housing the parking and service area; the ground level, containing 5,100 m2 of shopping offers, and the first level, containing 720 m2 of restaurant space with unique sights of the city, and 2,700 m2 of stores. The project is part of a mixed use complex that also homes a supermarket in operation and 2 additional plots of land. One of them is intended for the construction of a hotel and the other one – 18,000 m2, owned by the Company – is intended for future housing development. 6 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 1. General information (Continued) As of the end of these interim financial statements, we consolidated 325,000 m2 in 14 shopping centers, 95,031 m2 in 6 premium offices and 1 extensive land reserve for future commercial developments; we are operators and hold a majority interest in a portfolio of fourteen shopping centers in Argentina, seven of which are located in the Autonomous City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo, Patio Bullrich, Buenos Aires Design, Dot Baires Shopping and Distrito Arcos, inaugurated on December 18, 2014), two in Buenos Aires province (Alto Avellaneda and Soleil) and the rest are situated in different provinces (Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza, Córdoba Shopping Villa Cabrera in the City of Córdoba and Alto Comahue in the City of Neuquén). Additionally, IRSA Propiedades Comerciales operates, through a joint venture, La Ribera Shopping in the City of Santa Fe. The Company’s stocks are traded in the Buenos Aires Stock Exchange and in United States of America’s NASDAQ. IRSA Propiedades Comerciales and its subsidiaries are hereinafter referred to jointly as "the Group". Our main shareholder is IRSA. These Unaudited Condensed Interim Consolidated Financial Statements have been approved by the Board of Directors to be issued on November 9, 2015. 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements Basis of preparation The Unaudited Condensed Interim Consolidated Financial Statements have been prepared in accordance with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Law N° 19,550 and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling 622/13. Such information is included in the Notes to these Unaudited Condensed Interim Separate Financial Statements, as admitted by International Financial Reporting Standards (IFRS). These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the annual consolidated financial statements of the Group as of June 30, 2015 prepared in accordance with IFRS. The Unaudited Condensed Interim Consolidated Financial Statements are presented in thousands of Argentine Pesos. 7 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements (Continued) The Unaudited Condensed Interim Consolidated Financial Statements corresponding to the three-month periods ended September 30, 2015 and 2014 have not been audited. The management believes they include all necessary settlements to fairly present the results of each period. Results for the three-month periods ended September 30, 2015 and 2014 do not necessarily reflect proportionally the Group’s results for the complete fiscal years. Significant Accounting Policies The accounting policies applied in the presentation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied in the preparation of the information under IFRS as of June 30, 2015. Most significant accounting policies are described in Note 2 to the annual Consolidated Financial Statements. Use of estimates The preparation of financial statements at a certain date requires the Group's Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Consolidated Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the annual consolidated financial statements for the year ended June 30, 2015, except for changes in accrued income tax, provision for legal claims, provision for Director's fees, allowance for bad debts and accrued supplementary rental. Comparative information The comparative information as of June 30, 2015 and September 30, 2014 included in these financial statements arises from the financial statements as of such dates. Certain reclassifications of information have been made in the financial statements as of September 30, 2014 to conform to the current period presentation. 8 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 3. Seasonal effects on operations The operations of the Group’s shopping centers are subject to seasonal effects, which affect the level of sales recorded by tenants. During summer time (January and February), the tenants of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and during the period of year-end festivals (December) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also impact the business. As a consequence, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. 4. Acquisitions and disposals Three-month period ended September 30, 2015 Sale of units in Intercontinental Building On September 10, 2015, IRSA Propiedades Comerciales conveyed title to 5,963 m2 corresponding to seven office floors, 56 parking lots and 3 storage units in the Intercontinental Plaza building to a non-related party, with 7,159 m2 of the building being held by the Company. The amount of the transaction was Ps. 324.5 million, which has already been paid in full by the purchaser. The gross profit of the transaction amounted to Ps. 155.9 million. Issuance of NCN Class I On September 18, 2015, the issuance of Corporate Notes Class I of its global corporate notes program in a nominal amount of up to USD 500.0 million, for an amount of Ps. 407.3 million (equivalent to USD 43.4 million). Corporate Notes Class I expire on the 18 th month since the issue date and accrue interest rate: for the first three months the interest rate will be fixed at 26.5% and from the fourth month until maturity pricing will be Badlar plus 4 basis points. Interest will be paid quarterly and principal will be repaid in full at maturity. 9 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 5. Financial Risk Management and fair value estimates Financial risk The group´s diverse activities are exposed to a variety of financial risk: market risk (including foreign currency risk, interest rate risk and price risk) credit risk, liquidity risk and capital risk. These Unaudited Condensed Interim Consolidated Financial Statements do not include all the information and disclosures corresponding to financial risk management, consequently should be read together with the annual consolidated financial statements as of June 30, 2015. There have been no changes in the risk management or risk management policies applied by the Group since the end of the fiscal year. Fair value estimates Since June 30, 2015 to these Unaudited Condensed Interim Financial Statements, there have been no significant changes in business or economic circumstances affecting the fair value of the Company's financial assets or liabilities (either measured at fair value or amortized cost). Furthermore, there have been no transfers between the different hierarchies used to assess the fair value of the Company's financial instruments. 6. Segment reporting Segment information has been prepared and classified according to different types of businesses in which the Group conducts its activities. The Group´s Investment and Development Properties business is comprised of the following segments: · The “Shopping Center” Segment includes the operating results of the Group’s shopping centers portfolio principally comprised of lease and service revenues from tenants. · The “Office and others” Segment includes the operating results of the Group’s lease and service revenues of office space and other non-retail building properties principally comprised of lease and service revenue from tenants. · The “Sales and Developments” Segment includes the operating results of sales of Undeveloped parcels of land and/or trading properties, as the results related with its development and maintenance. Also included in this segment are the results of the sales of real property intended for rent. 10 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 6. Segment reporting (Continued) · The “Financial operations and others” Segment primarily includes the financial activities carried out by the associate Tarshop S.A. and consumer finance residual financial operations of Apsamedia S.A. (currently merged with IRSA Propiedades Comerciales). The e-commerce activities conducted through the associate Avenida Inc. were also included until the first quarter of the fiscal year ended June 30, 2015. The Group’s Executive Board periodically reviews the results and certain asset categories corresponding to these segments. The valuation criteria used in preparing this information are consistent with IFRS standards used for the preparation of the consolidated financial statements, except for the investments in joint ventures: Nuevo Puerto Santa Fe S.A. (“NPSF”) and Quality Invest S.A., which are reported to the Group’s Executive Board, applying proportional consolidation method. Under this method the income/loss generated and assets, are reported in the income statement line-by-line rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return. Moreover, operating results of Entertainment Holding S.A. joint venture is accounted for under the equity method. Management believes that, in this case, this method provides more adequate information for this type of investment, given its low materiality and considering it is a company without direct trade operations, where the main asset consists of an indirect interest of 25% of La Rural S.A In the last quarter of the fiscal year ended June 30, 2015, the Group has changed the presentation of the statement of comprehensive income which is reviewed by the CODM for purposes of assigning resources and assessing performance for the fiscal year for a better alignment with the current business vision and the metrics used to such end. These amendments affected the shopping centers and office and others segments. The information examined by the CODM does not include the amounts pertaining to building administration expenses and collective promotion funds from the statement of comprehensive income, and so does it exclude total recovered costs, as they are not analyzed to assess the operating performance of the segment. The CODM examines the net amount from these items (total surplus or deficit between building administration expenses and collective promotion funds and recoverable expenses). These costs and income are presented now for reconciliation of all segments and their respective consolidating operating income. The amounts corresponding to the three-month period ended September 30, 2014, have been retroactively adjusted to reflect these changes in segment information. 11 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 6. Segment reporting (Continued) The Group’s revenues for each of its reporting segments derive from a large and diverse client base and, therefore, there is no revenue concentration in any particular segment. Below is a summarized analysis of the lines of business of the Group for the three-month periods ended September 30, 2015 and 2014: Three months ended September 30, 2015 Urban properties Investments Total urban properties and investments Shopping Center Offices and others Sales and developments Financial operations and others Revenues 532,779 62,116 1,159 28 596,082 Costs (73,782) (29,304) (2,351) (32) (105,469) Gross Profit / (Loss) 458,997 32,812 490,613 Gain from disposal of investment properties - - 155,868 - 155,868 General and administrative expenses (37,398) (8,715) (7,360) - (53,473) Selling expenses (31,813) (2,744) (878) (123) (35,558) Other operating results, net (5,117) - - - (5,117) Profit / (Loss) from Operations 552,333 Share of loss of associates and joint ventures - (1,394) - (1,990) (3,384) Segment Profit / (Loss) Before Financing and Taxation 548,949 Three months ended September 30, 2014 Urban properties Investments Total urban properties and investments Shopping Center Offices and others Sales and developments Financial operations and others Revenues 387,675 8,517 3,642 55 399,889 Costs (59,721) (2,585) (992) (74) (63,372) Gross Profit / (Loss) General and administrative expenses (25,938) (61) - - (25,999) Selling expenses (18,939) (281) (246) (118) (19,584) Other operating results, net (3,080) - - 8,758 5,678 Profit from Operations Share of profit of associates and joint ventures - 4,619 - 15,927 20,546 Segment Profit Before Financing and Taxation 12 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 6. Segment reporting (Continued) The following tables present a reconciliation between the total operating results as per the segment information and operation results as per the statement of income. The adjustments are tied to the proportionate consolidation of the above mentioned joint ventures and the expenses and collective promotion funds. Three months ended September 30, 2015 Total Segment Adjustment for expenses and collective promotion funds Adjustment for share of profit/ (loss) of joint ventures Adjustment for inter-segment eliminations Total as per Statement of Income Revenues 596,082 251,878 (5,564) - 842,396 Costs (105,469) (255,812) 2,899 - (358,382) Gross Profit / (Loss) 490,613 - 484,014 Gain from disposal of investment properties 155,868 - - - 155,868 General and administrative expenses (53,473) - 113 27 (53,333) Selling expenses (35,558) - 258 - (35,300) Other operating results, net (5,117) - 341 (27) (4,803) Profit / (Loss) from Operations 552,333 - 546,446 Share of (loss) / profit of associates and joint ventures (3,384) - 742 - (2,642) Segment Profit / (Loss) Before Financing and Taxation 548,949 - 543,804 Three months ended September 30, 2014 Total Segment reporting Adjustment for expenses and collective promotion funds Adjustment for share of profit/ (loss) of joint ventures Adjustment for inter-segment eliminations Total as per Statement of Income Revenues 399,889 181,704 (5,568) (90) 575,935 Costs (63,372) (184,582) 1,918 90 (245,946) Gross Profit / (Loss) - General and administrative expenses (25,999) - 112 27 (25,860) Selling expenses (19,584) - 286 - (19,298) Other operating results, net 5,678 - 208 (27) 5,859 Profit / (Loss) from Operations - Share of profit / (loss) of associates and joint ventures 20,546 - 2,710 - 23,256 Segment Profit / (Loss) Before Financing and Taxation - 13 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 6. Segment reporting (Continued) The CODM regularly reviews the following categories of assets: investment properties; property, plant and equipment; trading properties; goodwill; rights to receive future units under barter agreements; inventories; investments in associates; and the investment in the Entertainment Holding S.A. joint venture. The aggregate of these assets are disclosed in these financial statements as “operating segment assets”. The measurement principles for the operating segment assets are based on the IFRS principles adopted in the preparation of the consolidated financial statements, except for the Group’s share of assets of the joint ventures, Nuevo Puerto Santa Fe S.A. and Quality Invest S.A., which are all reported to the CODM under the proportionate consolidation method. Under this method, each of the operating segment assets reported to the CODM includes the proportionate share of the Group in the same operating assets of these joint ventures. As an example, the investment properties amount reported to the CODM includes (i) the investment property balance as per the statement of financial position plus (ii) the Group’s share of the investment properties of these joint ventures. Under IFRS 11, the investment properties of these joint ventures are included together with all other of the joint ventures’ net assets in the single line item titled “Investments in associates and joint ventures” in the statement of financial position. Assets are allocated to each segment based on the operations and/or their physical location. Assets and services exchanged between segments are calculated on the basis of market prices. Intercompany transactions between segments, if any, are eliminated. Group´s shopping centers, offices and other rental properties, and trading properties, are located in Argentina. Below is a detail of the Group's assets as per Segment Information for the periods ended September 30, 2015 and 2014: Period ended September 30, 2015 Urban properties Investments Shopping Center Offices and others Sales and developments Financial operations and others Total urban properties and investments Investment properties 1,718,549 2,182,164 194,782 - 4,095,495 Property, plant and equipment 48,570 60,436 - - 109,006 Trading properties - - 10,321 - 10,321 Goodwill 1,323 3,911 - - 5,234 Right to receive units ("Barters") - - 38,281 - 38,281 Inventories 15,537 - - - 15,537 Investments in associates - 19,351 - 44,443 63,794 Operating assets 1,783,979 2,265,862 243,384 44,443 4,337,668 14 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 6. Segment reporting (Continued) Period ended September 30, 2014 Urban properties Investments Shopping Center Offices and others Sales and developments Financial operations and others Total urban properties and investments Investment properties 1,667,540 191,550 35,572 - 1,894,662 Property, plant and equipment 26,836 2,943 - - 29,779 Trading properties - - 9,031 - 9,031 Right to receive units ("Barters") 9,264 - 23,608 - 32,872 Goodwill 1,829 3,911 - - 5,740 Inventories 12,100 - - - 12,100 Investments in associates - 27,868 - 49,211 77,079 Operating assets The total operating segment assets as per the segment information are reconciled to the total consolidated assets as per the statement of financial position as follows: September 30, September 30, Total operating segment assets as per segment information 4,337,668 2,061,263 Less: Proportionate share of reportable operating segment assets on certain joint ventures (**) (115,475) (110,110) Plus: Investments in joint ventures (*) 125,982 115,039 All other non-reportable assets 2,631,004 1,525,900 Total Consolidated Assets as per the Statement of financial position (*) Represents the equity-accounted amount of those joint ventures, which were proportionate-consolidated for segment information purposes. (**) Below is a detail of the proportionate share in assets by segment of joint ventures included in the information reported by segment: September 30, September 30, Investment properties 109,302 104,415 Goodwill 5,234 5,234 Property, plant and equipment 573 165 Inventories 366 296 Total proportionate share in assets per segment of joint ventures 15 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 7. Information about principal subsidiaries The Group conducts its business through several operating and holding subsidiaries. Set out below is the summarized financial information on subsidiaries with material non-controlling interests: Summarized statements of financial position PAMSA September 30, June 30, ASSETS Total Non-current assets 515,743 517,465 Total current assets 333,208 487,492 TOTAL ASSETS LIABILITIES Total Non-current liabilities 39,947 20,791 Total Current liabilities 99,876 309,978 TOTAL LIABILITIES NET ASSETS Summarized statement of comprehensive income PAMSA September 30, September 30, Revenues 97,128 73,910 Profit before income tax 54,389 45,614 Income tax (19,449) (15,965) Profit for the period Total Comprehensive Income for the period Profit attributable to non-controlling interest 6,988 5,930 Summarized statements of cash flows PAMSA September 30, September 30, Net cash generated from operating activities 56,445 64,059 Net cash used in investing activities (18,513) (30,624) Net cash (used in) provided by financing activities (42,864) 4,823 Net (decrease) increase in cash and cash equivalents (4,932) 38,258 Cash and cash equivalents at beginning of period 10,553 44,387 Foreign exchange gain on cash and cash equivalents 74 2,674 Cash and cash equivalents at end of period 16 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 7. Information about principal subsidiaries (Continued) The information above is the amount before inter-company eliminations. Reconciliation of the summarized financial information presented to the carrying amount of the Group’s interest in subsidiaries with material non-controlling interests is as follows: PAMSA September 30, June 30, Net assets at the beginning of the period / year 674,188 741,840 Profit for the period / year 34,940 146,210 Dividends distribution - (213,862) Net assets at the end of the period / year Net assets at the participating interest 80% 80% Interest in subsidiaries 567,302 539,350 Financial costs capitalized 93,296 94,352 Book value at the end of the period / year 17 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 8. Interests in joint ventures As of September 30, 2015 and June 30, 2015, the Groups' joint ventures were Quality Invest S.A., NPSF, EHSA and Entretenimiento Universal S.A. (“ENUSA”). The shares in these joint ventures are not publicly traded. The table below lists the Company's investments and the value of interest in joint ventures for the three-month period ended September 30, 2015 and for the year ended June 30, 2015. Issuer and type of securities Class / Items Amount Value recorded as of 09.30.15 Value recorded as of 06.30.15 Market value as of 09.30.15 Issuer’s information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Income / (loss) for the period Shareholder's equity Quality Invest S.A. Common shares 1 vote 76,814,342 71,896 66,967 Not publicly Real estate Argentina 09.30.15 153,629 (3,143) 143,790 50% Contribution - 6,500 traded investment Goodwill 3,911 3,911 Fair value adjustment on acquisition of joint venture 19,003 19,057 Nuevo Puerto Santa Fe S.A. Common shares 1 vote 138,750 26,088 23,675 Not publicly Real estate Argentina 09.30.15 27,750 4,823 52,175 50% Fair value adjustment on acquisition of joint venture 3,761 3,805 traded investment Goodwill 1,323 1,323 Entertainment Holdings S.A. Common shares 1 vote 22,395,574 15,775 17,181 Not publicly Investment Argentina 09.30.15 44,791 11,227 51,952 50% Contribution 100 100 traded Fair value adjustment on acquisition of joint venture (23,192) (23,192) Goodwill 26,647 26,647 Entretenimiento Universal S.A. Common shares 1 vote 300 21 10 Not publicly traded Event organization and others Argentina 09.30.15 12 590 851 2.5% Total interest in joint ventures at 09.30.15 - Total interest in joint ventures at 06.30.15 - 18 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 8. Interests in joint ventures (Continued) Changes in the Group’s investments in joint ventures for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: September 30, June 30, Beginning of the period / year Capital contributions - 6,600 Dividends distribution - (2,625) Share of (Loss) / profit, net (651) 3,845 End of the period / year . Restriction, commitments and other matters in respect of joint ventures According to the laws of Argentina in which the Group operates, 5% of the profit of the year is separated to constitute a legal reserve until they reach legal capped amounts (20% of share capital). This legal reserve is not available for dividend distribution and can only be released to absorb losses. The Group’s joint ventures have not reached the legal limit of this reserve. Quality Invest S.A. In March 2011, Quality subscribed an agreement of purchase for the property of an industrial plant owned by Nobleza Piccardo S.A.I.C. y F. (hereinafter “Nobleza”) located in San Martin, Province of Buenos Aires. The facilities have the necessary features and scales for multiple uses. The purchase price was agreed on USD 33.0 million. At the same time, Quality subscribed a lease agreement with Nobleza, by means of which Nobleza will rent the property for a maximum term of 3 years. On March 2, 2015, an Agreement Letter has been signed for the completion of lease agreement and restitution of San Martín plant. On April 2011, Quality requested the National Antitrust Commission to issue an advisory opinion on the obligation to notify the operation or not. Later, the Court of Appeals confirmed the CNDC’s decision regarding the obligation to serve notice and consequently, therefore, on February 23, 2012 local Form F1 was filed, which as of the balance sheet date is still in process. As authorized by the relevant Ordinance, on January 20, 2015 Quality Invest S.A. entered into an Urbanization Agreement with the Municipality of San Martín which governs several regulatory aspects and sets forth a binding assignment of meters in exchange for cash contributions subject to formalization of certain administrative milestones included in the rezoning process. The Agreement contemplates a monetary compensation to the City Council totaling Ps. 40.0 million, payable in two installments of Ps. 20.0 million each. The first of such installments was actually paid on June 30, 2015. 19 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 8. Interests in joint ventures (Continued) Entertainment Holdings S.A. During November 2012, IRSA Propiedades Comerciales S.A. acquired shares of common stock, representing 50% of EHSA’s capital stock and votes and, as a consequence, IRSA Propiedades Comerciales S.A., holds a jointly indirect interest in La Rural S.A. (LRSA) of 25% which operates the Exhibition Center “Predio Ferial de Buenos Aires”. In connection with the Exhibition Center, in December 2012 the National Executive Branch issued Executive Order 2552/12 that annulled an executive order dated 1991 which had approved the sale of the Exhibition Center to the Sociedad Rural Argentina (SRA); the effect of this new order was to revoke the sale transaction. Subsequent on December 21, 2012, the National Executive Branch notified the SRA of said executive order and further ordered that the property be returned to the Federal Government within 30 subsequent days. Then, the SRA issued a press release publicly disclosing the initiation of legal actions. Furthermore, as it has become publicly known, on August 21, 2013, the Supreme Court of Justice rejected the appeal filed by the National State against the injunction timely requested by the SRA. Neither has IRSA Propiedades Comerciales S.A. been served notice formally nor is it a party involved in the legal actions brought by the SRA. Given the potential dimension of the dispute, as it has been known to the public, we estimate that if Executive Order 2552/2012 was found to be unconstitutional, such order shall have no legal effects either in EHSA or in the acquisition by IRSA Propiedades Comerciales S.A. of an equity interest in EHSA. However, should the opposite happen, that is, a court order declaring the nullity of Executive Order 2699/91, could have a real impact on acquired assets. In this scenario, the judicial decision may render the purchase of the Plot of Land by SRA null and void , and all acts executed by SRA in relation to the Plot of Land, including the right of use currently held by the entity where EHSA has an indirect equity interest, through vehicle entities, would also become null and void. On June 1, 2015, a ruling was issued in case 4573/2vs. NATIONAL STATE – EXECUTIVE POWER ON DECLARATORY ACTION, whereby the injunction staying the effects of Executive Order 2552/12 was lifted. On June 2, 2015 the Sociedad Rural Argentina filed a writ of appeals against the ruling indicated above and on that same date the appeal was admitted with staying effects. While a decision on the appeal filed with the Court is pending, the motion to lift the injunction filed by the National State will have no effect. 20 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 8. Interests in joint ventures (Continued) On September 17, 2015 the Second Chamber decided to reject the lifting of the injunction. Against this resolution the National Government appealed Extraordinary. Notwithstanding the above, to the date we are not aware of any judicial measure petitioned by the owner of the Plot of Land and/or the National Government, or the corresponding appeals or rulings, may have affected the actual use of the Plot of Land. There are no contingent liabilities relating to the Group´s interest in joint ventures, and there are no contingent liabilities of the joint ventures themselves, other those previously the mentioned above. 21 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 9. Interests in associates The table below lists the Company's investments and the value of interests in associates for the three-month period ended September 30, 2015 and for the year ended June 30, 2015. Issuer and type of securities Class / Items Amount Value recorded as of 09.30.15 Value recorded as of 06.30.15 Market value as of 09.30.15 Issuer’s information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Income / (loss) for the period Shareholder's equity Tarshop S.A. Common shares 1 vote 48,759,288 12,102 14,251 Not publicly Consumer Argentina 09.30.15 243,796 (10,740) (1) 223,030 20% Contribution 32,500 22,000 traded financing Intergroup transactions (159) (317) Total interest in associates at 09.30.15 - Total interest in associates at 06.30.15 - Correspond to the result of the three-month period beginning on July 1, 2015 and ended September 30, 2015. 22 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 9. Interests in associates (Continued) Changes in the Group’s investment in associates for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 was as follows: September 30, June 30, Beginning of the period / year Acquisitions - 9,985 Capital contribution 10,500 22,000 Investment at fair value (i) - (30,089) Sale of equity interest in associates - (10,382) Share of (loss) / profit, net (1,991) 10,740 End of the period / year (i) On September 2, 2014, the Group reduced its equity interest in Avenida Inc. S.A., as a result of which it changed its valuation method to fair value. 23 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Investment properties Changes in the Group’s investment properties for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 was as follows: Shopping centers portfolio Office buildings and other rental properties portfolio Undeveloped parcels of land Properties under development Total At July 1st, 2014 Costs 2,432,975 183,654 80,528 357,766 3,054,923 Accumulated depreciation (1,273,860) (27,571) - - (1,301,431) Net book amount Year ended June 30, 2015 Opening net book amount 1,159,115 156,083 80,528 357,766 1,753,492 Additions (iii) 60,377 2,486,720 90,589 186,459 2,824,145 Transfers to property, plant and equipment (140) - - (8,779) (8,919) Transfers to trading properties (3,107) - - - (3,107) Transfers (ii) 484,958 23,080 25,331 (533,369) - Disposals (iv) (114) (239,787) (1,666) (2,077) (243,644) Depreciation charge (97,855) (68,087) - - (165,942) Book amount at the end of the year - At June 30, 2015 Costs 2,974,949 2,453,667 194,782 - 5,623,398 Accumulated depreciation (1,371,715) (95,658) - - (1,467,373) Net book amount - Period ended September 30, 2015 Opening net book amount 1,603,234 2,358,009 194,782 - 4,156,025 Additions 45,971 607 - - 46,578 Disposals (iv) - (160,711) - - (160,711) Depreciation charge (i) (29,873) (25,826) - - (55,699) Closing net book amount - At September 30, 2015 Costs 3,020,920 2,293,563 194,782 - 5,509,265 Accumulated depreciation (1,401,588) (121,484) - - (1,523,072) Net book amount - (i) As of September 30, 2015, depreciation charges were included in “Costs” in the Unaudited Statements of Comprehensive Income (Note 28). (ii) Includes transfers due to the inauguration of Alto Comahue and Distrito Arcos Shopping Centers. (iii) Includes additions due to the acquisition of assets to IRSA. See Note 3 to the Consolidated Financial Statements as of June 30, 2015. (iv) Include disposals due to sale of functional units of Intercontinental Building as of September 30, 2015 and June 30, 2015. The following amounts have been recognized in the statement of income: September 30, September 30, Rental and service income 589,331 390,534 Expenses collected and collective promotion fund 251,878 181,704 Costs of property operations (355,999) (244,880) Gain from disposal of investment properties 155,868 - 24 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Investment properties (Continued) Borrowing costs incurred during the period ended September 30, 2014 of Ps. 2,034, were capitalized at the rate of the Company’s general borrowings, which amounts to 15%. Those costs correspond to Alto Comahue. Capitalization of financial costs has ceased since the completion of the shopping mall, therefore, financial costs have not been capitalized as of September 30, 2015. Arcos del Gourmet Injunction order: On December 10, 2013, the Judicial Branch confirmed an injunction order that suspended the opening of the shopping center on the grounds that it did not have certain governmental permits in the context of two legal proceedings, where a final decision has been rendered for the company. The plaintiff filed a petition for the continuation of the preliminary injunction by means of an extraordinary appeal of unconstitutionality which was by the lower and appellate courts; consequently, it filed an appeal with the Supreme Court of Justice of the Autonomous City of Buenos Aires, which so far has not rendered a decision. Nowadays, the Shopping Center Distrito Arcos is open to the public and operating normally. Concession Status: The National State issued Executive Order 1723/2012 whereby several plots of land located in prior rail yards of Palermo, Liniers and Caballito rail stations ceased to be used for rail purposes, in order to be used for development of integral urbanization projects. In this respect and as part of several measures related to other licensed persons and/or concessionaires, we have notified in the file of proceedings of the corresponding Resolution 170/2014 revoking the Contract for Readjustment of the Concession of Rights of use and Development number AF000261 issued by the Agencia de Administración de Bienes del Estado (State Assets Administration Office, or AABE in Spanish). It should further be pointed out that such measure: (i) has not been adopted due to non-compliance of our controlled company; (ii) to date has not involved the interruption of the commercial development or operation of the shopping center, which continues to operate under normal conditions; Notwithstanding the foregoing, Arcos del Gourmet S.A. has filed the relevant administrative resources (appeal) and has also filed a judicial action requesting that the revocation of such concession be overruled. 25 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Investment properties (Continued) Furthermore, it has started a so-called “juicio de consignación”, that is an action where the plaintiff deposits with the court sums of money that the defendant refuses to accept. Under this legal action, the company has deposited in due time and form all rental payments under the Contract for Reformulation of the Concession of Rights of Use and Development, which the Company considers to have been unduly revoked. The following is a summary of the Group´s investment properties by type as of September 30, 2015 and June 30, 2015: Net book amount Name September 30, 2015 June 30, Shopping Centers Portfolio: Abasto 110,986 109,159 Alto Palermo Shopping 82,853 84,171 Alto Avellaneda 50,549 49,245 Paseo Alcorta 40,004 40,083 Alto Noa 13,249 12,146 Buenos Aires Design 7,694 8,735 Patio Bullrich 62,365 63,103 Alto Rosario 62,793 63,431 Mendoza Plaza 59,639 61,168 Dot Baires Shopping 400,429 404,533 Córdoba Shopping 50,749 48,566 Distrito Arcos 243,198 229,800 Alto Comahue 311,369 303,868 Patio Olmos 25,988 26,524 Soleil Premium Outlet 83,303 84,301 Ocampo parking space 14,164 14,401 Shopping centers portfolio Office and other rental properties portfolio: Abasto offices 10,309 11,084 Alto Palermo Shopping Annex 30,818 31,431 Dot building 118,528 119,384 Anchorena 665 11,666 11,727 Zelaya 3102 1,442 1,442 Suipacha 664 120,375 123,212 Bouchard 710 506,386 510,002 Intercontinental building (i) 220,267 388,446 República building 688,854 695,019 Della Paolera 265 523,032 526,811 Office and other rental properties portfolio Undeveloped parcels of land: Building annexed to DOT 25,336 25,336 Luján plot of land 41,972 41,972 Caballito – Ferro 36,890 36,890 Intercontinental Plot of Land Tower B 90,584 90,584 Undeveloped parcels of land Total (i) The breakdown of investment properties as of September 30, 2015 and June 30, 2015 includes property, plant and equipment in the amount of Ps. 59,598 and Ps. 60,549, respectively that reflect offices used by the Group. 26 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Property, plant and equipment Changes in the Group’s property, plant and equipment for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: Other buildings and facilities Furniture and fixtures Machinery and equipment Vehicles Others Total At July 1st, 2014 Costs 13,809 12,438 84,986 291 56 111,580 Accumulated depreciation (10,624) (8,344) (68,769) (291) - (88,028) Net book amount - 56 Year ended June 30, 2015 Opening net book amount 3,185 4,094 16,217 - 56 23,552 Additions (ii) 61,192 2,586 22,687 2,863 - 89,328 Transfers from investment properties - 3,618 5,301 - - 8,919 Disposal of unused assets - (46) - - - (46) Depreciation charge (2,801) (1,110) (7,971) (477) - (12,359) Book amount at the end of the year 56 At June 30, 2015 Costs 75,001 18,596 112,974 3,154 56 209,781 Accumulated depreciation (13,425) (9,454) (76,740) (768) - (100,387) Net book amount 56 Period ended September 30, 2015 Opening net book amount 61,576 9,142 36,234 2,386 56 109,394 Additions - 507 3,321 - - 3,828 Depreciation charge (i) (1,209) (361) (3,076) (143) - (4,789) Closing net book amount 56 At September 30, 2015 Costs 75,001 19,103 116,295 3,154 56 213,609 Accumulated depreciation (14,634) (9,815) (79,816) (911) - (105,176) Net book amount 56 (i) As of September 30, 2015, depreciation charges were included in “Costs” for Ps. 3,768, in “General and administrative expenses” for Ps. 975 and in “Selling expenses“ for Ps. 46 in the Unaudited Statement of Comprehensive Income (Note 28). (ii) Includes additions due to the acquisition of assets to IRSA. See Note 3 to the Consolidated Financial Statements as of June 30, 2015. 27 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Trading properties Changes in trading properties for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: Completed properties Undeveloped sites Total At July 1st, 2014 Transfers - 3,107 3,107 Disposals / Sales (i) (925) - (925) At June 30, 2015 Disposals / Sales (ii) (Note 28) (1,400) - (1,400) At September 30, 2015 (i) As of June 30, 2015, corresponds to the sale of functional units (apartments and parking spaces) of Condominio I and II. (ii) As of September 30, 2015 corresponds to the sale of Entre Ríos 465/9 apartment. Breakdown of current and non-current Company’s trading properties is as follow: September 30, June 30, Non-current 7,167 8,567 Current 3,154 3,154 The following is a summary of the Group's trading properties by type as of September 30, 2015 and June 30, 2015: Net book amount Description September 30, June 30, Date of acquisition Undeveloped sites: Air space Coto 6,024 6,024 sep-97 Córdoba Plot of land 3,107 3,107 may-15 Residential project Neuquén 803 803 may-06 Total undeveloped sites Completed properties: Condominios I 21 21 apr-11 Condominios II 366 366 nov-13 Entre Ríos 465/9 apartment - 1,400 nov-13 Total completed properties Total 28 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Intangible assets Changes in the Group’s intangible assets for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: Goodwill Software Rights of use (ii) Right to receive units ("Barters") (iii) Others Total At July 1st, 2014 Costs 506 14,779 20,873 32,872 11,861 80,891 Accumulated amortization - (14,283) - - (854) (15,137) Net book amount Year ended June 30, 2015 Opening net book amount 506 496 20,873 32,872 11,007 65,754 Additions - 467 - 5,409 - 5,876 Disposals (506) - (506) Amortization charge - (490) (471) - (1,148) (2,109) Book amount at the end of the year - At June 30, 2015 Costs - 15,246 20,873 38,281 11,861 86,261 Accumulated amortization - (14,773) (471) - (2,002) (17,246) Net book amount - Period ended September 30, 2015 Opening net book amount - 473 20,402 38,281 9,859 69,015 Amortization charge (i) - (57) (235) - (548) (840) Closing net book amount - At September 30, 2015 Costs - 15,246 20,873 38,281 11,861 86,261 Accumulated amortization - (14,830) (706) - (2,550) (18,086) Net book amount - (i) As of September 30, 2015, amortization charge is included in “Costs” in the Unaudited Statements of Comprehensive Income (Note 28). There are no impairment charges for any of the reported periods / years. (ii) Corresponds to Distrito Arcos. Depreciation began in January, 2015, upon delivery of the shopping mall. (iii) Correspond to receivables in kind representing the right to receive residential apartments in the future by way of barter agreements. 29 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Inventories Company’s inventories as of September 30, 2014 and June 30, 2015 were as follows: September 30, June 30, Current Materials and others items of inventories 15,171 15,347 Total inventories Financial instruments by category Determination of fair values IFRS 9 defines the fair value of a financial instrument as the amount for which an asset could be exchanged, or a liability settled, between knowledgeable, willing parties in an arm’s length transaction. All financial instruments recognized at fair value are allocated to one of the valuation hierarchy levels of IFRS 7. This valuation hierarchy provides for three levels. In the case of Level 1, valuation is based on quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company can refer to at the date of valuation. A market is deemed active if transactions of assets or liabilities take place with sufficient frequency and sufficient quantity. Since a quoted price in an active market is the most reliable indicator of fair value, this should always be used if available. The financial instruments the Group has allocated to this level mainly comprise equity investments, mutual funds, derivatives, bonds and non-convertible notes for which quoted prices in active markets are available. In the case of shares, the Group allocates them to this level when either a stock market price is available or prices are provided by a price quotation on the basis of actual market transactions. In the case of Level 2, fair value is determined by using valuation methods based on inputs directly or indirectly observable in the market. The financial instruments the Group has allocated to this level comprise derivative financial instruments. In the case of Level 3, the Group uses valuation techniques not based on inputs observable in the market. This is only permissible insofar as no observable market data are available. The inputs used reflect the Group’s assumptions regarding the factors which any market player would consider in their pricing. The Group uses the best available information for this, including internal company data. As of September 30, 2015, the company has determined that Arcos del Gourmet S.A.’s stock option is a Level 3 financial instrument, with a fair value of zero at the end of the period. 30 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 15. Financial instruments by category (Continued) The Group’s Finance Division has a team in place in charge of estimating valuation of financial assets required to be reported in the financial statements, including the fair value of Level 3 instruments. The team directly reports to the Chief Financial Officer (CFO). The CFO and the valuation team discuss the valuation methods and results upon the acquisition of an asset and, if necessary, on a quarterly basis, in line with the Group’s quarterly reports. According to the Group’s policy, transfers among the several categories of valuation tiers are recognized when occurred, or when there are changes in the prevailing circumstances requiring the transfer. Since June 30, 2015, there have been no transfers between the several tiers used in estimating the different levels of fair value of the Group’s financial instruments. The following tables present the Group’s financial assets and financial liabilities that are measured at fair value as of September 30, 2015 and June 30, 2015 and their allocation to the fair value hierarchy: September 30, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT S.A. 73,474 - - 73,474 - Investment in equity securities in Avenida Inc. S.A. 106,118 - - 106,118 - Mutual funds 362,812 - - 362,812 - Government bonds 152,912 - - 152,912 - Bonds issued by Banco Macro 1,827 - - 1,827 - Non-convertible notes related parties 76,045 - - 76,045 Total Assets - - September 30, 2015 Level 1 Level 2 Level 3 Total Liabilities Financial liabilities at fair value through profit or loss: - Foreign-currency forward contracts - 2,184 - 2,184 Total Liabilities - - 31 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 15. Financial instruments by category (Continued) June 30, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT 71,470 - - 71,470 - Investments in equity securities in Avenida Inc. S.A 102,316 - - 102,316 - Mutual funds 107,977 - - 107,977 - Government bonds 79,555 - - 79,555 - Bonds issued by Banco Macro 1,789 - - 1,789 - Non-convertible notes related parties 74,928 - - 74,928 Total Assets - - When no quoted prices in an active market are available, fair values (particularly with derivatives) are based on recognized valuation methods. The Company uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from the following table: Description Pricing model Pricing method Parameters Foreign-currency forward contracts Present value method Theoretical price Money market curve; Interest curve; Foreign exchange curve. Arcos del Gourmet S.A. purchase option Discounted cash flow - Projected revenues and discount rate 32 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Trade and other receivables The following table shows the amounts of Trade and other receivables as of September 30, 2015 and June 30, 2015: September 30, June 30, Non-current Leases and services receivables 3,190 3,000 Averaging of scheduled rent escalation 58,135 53,044 Properties sales receivables 163 192 Less: Allowance for doubtful accounts (2,208) (2,208) Total Non-current trade receivables Prepayments 12,329 11,274 VAT receivables 23,200 23,568 Others 1,230 1,561 Total Non-current other receivables Total Non-current trade and other receivables Current Leases and services receivables 265,695 253,514 Averaging of scheduled rent escalation 85,975 85,674 Deferred checks received 233,834 233,312 Properties sales receivables 588 537 Consumer financing receivables 14,584 14,620 Debtors under legal proceedings 62,162 60,919 Less: Allowance for doubtful accounts (86,388) (82,295) Total Current trade receivables Prepayments 97,286 92,481 VAT receivables 1,798 1,853 Loans 6,531 10,750 Other tax receivables 3,776 4,867 Advance payments 45,632 43,386 Others 13,227 11,197 Less: Allowance for other receivables (165) (165) Total Current other receivables Related parties (Note 33) 250,217 77,366 Total Current trade and other receivables Total trade and other receivables 33 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Trade and other receivables (Continued) Movements on the Group’s allowance for doubtful accounts and other receivables are as follows: September 30, June 30, Beginning of the period / year Additions (Note 28) 6,689 22,653 Unused amounts reversed (Note 28) (2,570) (10,489) Used during the period / year (26) (1,303) End of the period / year The additions and unused amounts reversed of allowance for doubtful accounts and other receivables have been included in “Selling expenses” in the unaudited statement of comprehensive income (Note 28). Amounts charged to the provision account are generally written off, when there is no expectation of recovering. Investments in financial assets The following table shows the amounts of investments in financial assets as of September 30, 2015 and June 30, 2015: September 30, June 30, Non-current Financial assets at fair value through profit or loss: Investment in equity securities in Avenida Inc. S.A. 106,118 102,316 Investment in equity securities in TGLT S.A 73,474 71,470 Non-convertible notes related parties (Note 33) 58,019 - Financial assets at amortized cost: Non-convertible notes related parties (Note 33) 94,907 79,760 Total Non-current Current Financial assets at fair value through profit or loss: Mutual funds (ii) 359,618 105,977 Non-convertible notes related parties (Note 33) 18,026 74,928 Bonds issued by Banco Macro 1,827 1,789 Government bonds (i) 152,912 79,555 Financial assets at amortized cost: Non-convertible notes related parties (Note 33) 105 30,071 Total Current Total investments in financial assets (i) It includes securities granted as collateral for loans. See note 22. (ii) It includes shares granted as collateral to transact foreign currency future contracts. 34 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Cash and cash equivalents information The following table shows the amounts of cash and cash equivalents as of September 30, 2015 and June 30, 2015: September 30, June 30, Cash at bank and on hand 588,148 301,499 Mutual funds 3,194 2,000 Total cash and cash equivalents Following is a detailed description of cash flows generated by the Group’s operations for the three-month periods ended September 30, 2015 and 2014: Note September 30, September 30, Income for the period Adjustments for : Income tax expense 24 61,499 70,722 Depreciation and amortization 28 61,328 25,920 Loss / (Gain) from disposal of trading properties 241 (3,134) Gain from disposal of equity interest in associates 30 - (8,758) Gain from disposal of investment properties (155,868) - Provision for directors’ fees 28,410 15,839 Long-term incentive program 32 4,542 9,604 Loss from derivative financial instruments 31 11,549 2,912 Fair value loss of financial assets at fair value through profit or loss 31 149,389 2,918 Financial results, net 221,323 80,327 Doubtful accounts, net 28 4,119 1,875 Provisions, net 21 1,507 (1,081) Share of (profit) / loss of associates and joint ventures 8,9 2,642 (23,256) Unrealized foreign exchange loss, net (8,791) (5,255) Changes in operating assets and liabilities: Decrease (Increase) in inventories 14 176 (1,436) Decrease in trading properties 12 1,159 3,642 Increase in trade and other receivables 16 (50,116) (12,708) Increase in trade and other payables 19 49,973 45,590 Decrease in payroll and social security liabilities 20 (54,015) (45,878) Uses in provisions 21 (428) (120) Net cash generated from operating activities before income tax paid 35 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 18. Cash and cash equivalents information (Continued) September 30, September 30, Non-cash transactions Payments of loans through dividends receivable - 2,625 Financed purchase of property, plant and equipment 1,026 458 Increase in related parties borrowing through the sale of government bonds 140,000 - Trade and other payables The following table shows the amounts of trade and other payables as of September 30, 2015 and June 30, 2015: September 30, June 30, Non-current Rent and service payments received in advance 61,688 61,715 Admission rights 154,411 146,036 Tenant deposits 3,518 6,044 Total Non-current trade payables Tax payment plans 19,405 20,606 Other income to be accrued 7,296 7,420 Others 5,954 5,953 Total Non-current other payables Related parties (Note 33) 894 38 Total Non-current trade and other payables Current Trade payables 54,834 65,912 Accrued invoices 116,536 92,251 Customer advances 4,235 4,493 Rent and service payments received in advance 199,583 185,991 Admission rights 149,118 142,709 Tenant deposits 16,482 13,283 Current trade payables VAT payables 50,199 39,615 Withholdings payable 21,888 25,070 Other tax payables 6,495 9,373 Other income to be accrued 495 495 Tax payment plans 3,965 4,182 Dividends 7,374 50,147 Others 3,695 3,692 Total Current other payables 94,111 Related parties (Note 33) 201,788 164,938 Current trade and other payables 836,687 Total trade and other payables 1,089,853 36 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Payroll and social security liabilities The following table shows the amounts of payroll and social security liabilities as of September 30, 2015 and June 30, 2015: September 30, June 30, Current Provision for vacation, bonuses and others 31,476 78,794 Social security payable 9,463 15,899 Total payroll and social security liabilities Provisions The following table shows the movements in the Group's provisions for other liabilities categorized by type of provision: Labor, legal and other claims Investments in joint ventures (*) Total At July 1, 2014 59 Increases 19,774 - 19,774 Recovery (9,913) - (9,913) Used during the year (1,813) - (1,813) Share of loss of joint ventures - (59) (59) At June 30, 2015 - Increases (Note 30) 3,063 - 3,063 Recovery (Note 30) (1,556) - (1,556) Used during the period (428) - (428) At September 30, 2015 - (*) Correspond to equity interests in joint ventures with negative equity. Breakdown of current and non-current provisions is as follows: September 30, June 30, Non-current 9,551 9,392 Current 24,550 23,630 37 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Borrowings The following table shows the Company's borrowings as of September 30, 2015 and June 30, 2015: Book value Secured/ unsecured Currency Fixed / Floating Effective interest rate % Nominal value September 30, 2015 June 30, Non-current NCN Series I due 2017 (Note 33) Unsecured USD Fixed 7.875% 120,000 1,113,526 1,073,831 NCN Class I due 2017 Unsecured Ps. Fixed / Floating (vii) 407,260 405,869 - Finance leases Secured USD Fixed (v) 309 1,818 1,216 Banco Citibank N.A. loan (iv) Unsecured Ps. Fixed (iv) 13,594 6,386 8,158 Related parties (Note 33) Unsecured USD Fixed 8.50% 2,321,581 2,239,283 Non-current borrowings Current NCN Series I due 2017 (Note 33) Unsecured USD Fixed 7.875% 120,000 33,431 11,067 NCN Class I due 2017 Unsecured Ps. Fixed / Floating (vii) 407,260 908 - Banco Provincia de Buenos Aires loans (ii) Unsecured Ps. Fixed (ii) 148,222 146,064 6,468 Syndicated loans (i) Unsecured Ps. Fixed (i) 50,129 50,058 75,485 Banco Citibank N.A. loan (iv) Unsecured Ps. Fixed (iv) 13,594 7,008 5,855 Repurchase agreement with haircut (viii) Secured Ps. Fixed (viii) 37,443 38,170 - Bank overdrafts (iii) Unsecured Ps. Floating (iii) - 156,922 274,348 Finance leases Secured USD Fixed (v) 309 1,466 1,381 Related parties (Note 33) Unsecured Ps. / USD Fixed / Floating (vi) 50,433 96,651 Total current borrowings Total borrowings (i) On November 16, 2012, the Company subscribed a syndicated loan for Ps. 118,000. Principal is payable in nine quarterly consecutive installments and accrue a 15.01% rate. On June 12, 2013, the Company subscribed a new syndicated loan for Ps. 111,000. Principal is payable in nine quarterly consecutive installments and accrue at 15.25% rate. Both loans have been entered into with various banking institutions, one of which is Banco Hipotecario with a one year grace period to start repayment (Note 33). (ii) On December 12, 2012, the Company subscribed a loan with Banco Provincia de Buenos Aires for Ps. 29 million. Principal is payable in nine quarterly consecutive installments starting December 2013 and with a one year grace period to start repayment. On September 30, 2015, the Company subscribed a new loan with Banco Provincia for Ps. 145 million. Principal shall be payable in twelve quarterly and consecutive installments and shall accrue interest at a 23% rate. (iii) Granted by diverse financial institutions. They accrue interest rates ranging from 20% to 24.5% annually, and are due within a maximum term of three months from the closing date of each period. (iv) On December 23, 2013, the Company subscribed a loan with Banco Citibank N.A. for Ps. 5.9 million and accrue interest at rate of 15.25%. Principal is payable in nine quarterly consecutive installments starting in December 2014. Additionally, on December 30, 2014, the Company subscribed a new loan with Banco Citibank N.A. for Ps. 10.3 million and accrue interest at rate of 26.50%. Principal is payable in nine quarterly consecutive installments starting in December 2015. (v) They accrue interest rates ranging from 3.2% to 14.3% annually. (vi) It includes credit lines with Nuevo Puerto Santa Fe e IRSA that bear interest at Badlar and at a fixed rate of 8.50%, respectively. (vii) On September 18, 2ropiedades Comerciales S.A. issued non-convertible notes Class I at a mixed rate with a maturity of 18 months for an amount of Ps. 407.3 million. The first three months the interest rate will be fixed at 26.5% and from the fourth month until maturity pricing will be Badlar plus four basis points. Interest will be paid quarterly and principal will be repaid in full at maturity. See note 3. (viii) During the quarter ended September 30, 2015, loans were taken in the stock market for terms ranging between seven and thirty days at rates ranging between 20.38% and 24% collateralized by securities. 38 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Derivative financial instruments The following table shows the derivative financial instruments as of September 30, and June 30, 2015: September 30, June 30, Liabilities Current Foreign-currency forward contracts 2,184 - Total current derivative financial instruments - Total derivative financial instruments - Current and deferred income tax The details of the provision for the Group’s income tax as of September 30, 2015 and 2014 are as follows: September 30, September 30, 2014 Current income tax 62,112 75,707 Deferred income tax (613) (4,985) Income tax expense The statutory tax rates in the countries where the Group operates for all of the periods presented are: Tax jurisdiction Income tax rate Argentina 35% Uruguay 0% Movements on the deferred tax account are as follows: September 30, Asset / (Liability) June 30, Asset / (Liability) Beginning of the period / year Income tax 613 11,981 End of the period / year 39 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Current and deferred income tax (Continued) The Group did not recognize deferred income tax assets of Ps. 7 and Ps. 5 as of September 30, and June 30, 2015, respectively. Although management estimates that, once operational, the business will generate sufficient income, pursuant to IAS 12, management has determined that, as a result of the recent loss history and the lack of verifiable and objective evidence due to the subsidiary’s limited operating history, there is sufficient uncertainty as to the generation of sufficient income to be able to offset the losses within a reasonable timeframe, therefore, no deferred tax asset is recognized in relation to these losses. Below there is a reconciliation between the income tax recognized and that which would result from applying the prevailing tax rate on the Profit Before Income Tax for the three month periods ended September 30, 2015 and 2014: September 30, 2015 September 30, Tax calculated at the tax rates applicable to profits in the respective countries (1) 58,752 69,591 Tax effects of: Share of profit of associates and joint ventures 925 (1,248) Others 1,822 2,379 Income tax expense (i) It does not include Uruguayan-source income. Shareholders’ Equity Special Reserve Pursuant to CNV General Ruling N° 609/12, the Company set up a special reserve reflecting the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared according to IFRS and the balance at closing of retained earnings disclosed in the last financial statements prepared in accordance with previously effective accounting standards. This reserve may not be used to make distributions in kind or in cash, and may only be reversed to be capitalized, or otherwise to absorb potential negative balances in Retained Earnings. Dividends paid in the period The dividends paid during the period ended September 30, 2015 pertaining to distributions approved by Shareholders’ meeting for fiscal year 2014 amounted to Ps. 42,773. 40 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Revenues For the three-month periods ended September 30, 2015 and 2014: September 30, September 30, Base rent 338,736 213,107 Contingent rent 137,895 86,559 Admission rights 45,015 34,600 Parking fees 36,904 24,799 Averaging of scheduled rent escalation 5,391 6,876 Letting fees 15,406 14,135 Property management fees 8,053 6,206 Others 1,931 4,252 Rental and service income Sale of trading properties 1,159 3,642 Income from sale of properties Other revenue 28 55 Other revenue 28 55 Total income from sales, rents and services Expenses and collective promotion fund 251,878 181,704 Total income from expenses collected and collective promotion funds Total revenues Costs For the three-month periods ended September 30, 2015 and 2014: September 30, September 30, Service charge expense and other operating costs 355,999 244,880 Total cost of property operations Cost of sale of trading properties 2,351 992 Total cost of sale of trading properties Other costs from consumer financing 32 74 Total other costs from consumer financing 32 74 Total costs (Note 28) 41 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Expenses by nature For the three-month period ended September 30, 2015: Costs Charges for services and other operating cost Cost of sale of trading properties Other costs from consumer financing General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel administrative expenses (Note 29) 108,715 - - 9,962 3,838 122,515 Maintenance, security, cleaning, repairs and others 85,256 723 - 1,787 78 87,844 Amortization and depreciation 60,289 18 - 975 46 61,328 Advertising and other selling expenses 53,636 - - - 3,428 57,064 Taxes, rates and contributions 29,242 125 - 564 22,701 52,632 Directors’ fees - - - 31,421 - 31,421 Other expenses 14,175 5 - 3,787 220 18,187 Fees and payments for services 624 40 32 4,202 866 5,764 Leases and expenses 4,062 40 - 635 4 4,741 Allowance for doubtful accounts and other receivables (charge and recovery) - 4,119 4,119 Cost of sale of properties - 1,400 - - - 1,400 Total expenses by nature 32 42 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Expenses by nature (Continued) For the three-month period ended September 30, 2014: Costs Charges for services and other operating cost Cost of sale of trading properties Other costs from consumer financing General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel administrative expenses (Note 29) 86,895 - - 3,785 1,843 92,523 Maintenance, security, cleaning, repairs and others 63,315 386 - 488 46 64,235 Amortization and depreciation 25,675 - - 218 27 25,920 Advertising and other selling expenses 31,889 - - - 1,074 32,963 Taxes, rates and contributions 18,480 83 - 336 13,753 32,652 Directors’ fees - - - 15,839 - 15,839 Other expenses 6,178 2 9 1,394 16 7,599 Fees and payments for services 7,279 - 65 3,412 622 11,378 Leases and expenses 5,169 13 - 388 42 5,612 Allowance for doubtful accounts and other receivables (charge and recovery) - 1,875 1,875 Cost of sale of properties - 508 - - - 508 Total expenses by nature 74 43 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Employee costs For the three-month periods ended September 30, 2015 and 2014: September 30, September 30, 2014 Salaries, bonuses and social security costs 117,973 82,919 Shared-based compensation (Note 32) 4,542 9,604 Employee costs Other operating results, net For the three-month periods ended September 30, 2015 and 2014: September 30, 2015 September 30, Donations (2,253) (3,280) Lawsuits (Note 21) (1,507) 1,081 Others (1,043) (700) Gain from sale of interest in associates - 8,758 Total other operating results, net Financial results, net For the three-month periods ended September 30, 2015 and 2014: September 30, September 30, Finance income: - Interest income 17,736 13,668 - Foreign exchange 16,685 15,869 Finance income Finance costs: - Interest expense (105,697) (67,163) - Foreign exchange (122,917) (36,322) - Other finance costs (16,042) (9,222) Subtotal finance costs Less: Capitalized finance costs - 2,034 Finance costs Other financial results: - Fair value gain of financial assets at fair value through profit or loss (149,389) (2,918) - Loss from derivative financial instruments (11,549) (2,912) Other financial results Total financial results, net 44 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Long-term incentive plan Equity Incentive Plan For the three-month periods ended September 30, 2015 and 2014 the Group incurred a charge of Ps. 4,542 and Ps. 9,604, respectively, related to the awards granted under the equity incentive plan. During the three-month period ended September 30, 2015, our controlling company IRSA and its controlling company Cresud S.A.C.I.F. y A. granted our employees 399,146 shares and 85,800 shares, respectively. The debt related to such share grants is recorded under Trade receivables and other receivables with related parties (Note 33). Related Party transactions During the normal course of business, the Company conducts transactions with different entities or parties related to it. An individual or legal entity is considered a related party where: - An entity, individual or close relative of such individual or legal entity exercises control, or joint control, or significant influence over the reporting entity, or is a member of the Board of Directors or the Senior Management of the entity or its controlling company. - An entity is a subsidiary, associate or joint venture of the entity or its controlling or controlled company. The main transactions conducted with related parties are described in the annual Financial Statements for the fiscal year ended June 30, 2015. 45 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Related Party transactions (Continued) The following is a summary of the balances with related parties as of September 30, 2015: Related party Description of Transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Direct parent Company IRSA Inversiones y Representaciones Reimbursement of expenses - - 36,011 - (574) - - Sociedad Anónima (IRSA) Corporate services - - 21,610 - Leases’ collections - - 825 - Notes 58,019 18,026 - - - (37,195) (1,146) Borrowings - - 180,116 - Long-term incentive plan - (65,250) - - Leases and/or rights of spaces’ use - - 88 - Sale of properties (i) - (2,321,581) (42,206) Total direct parent company - Direct parent company of IRSA Cresud S.A.C.I.F. y A. Reimbursement of expenses - (5,976) - - Equity incentive plan - (18,580) - - Corporate services - (38,562) - - Leases - - 1,121 - Non-Convertible Notes 94,907 105 - Total direct parent company of IRSA - - - Associates of IRSA Propiedades Comerciales Tarshop S.A. Reimbursement of expenses - - 1,369 - Leases and/or rights of spaces’ use - - - (10) (500) - - Total associates of IRSA Propiedades Comerciales - Joint ventures of IRSA Propiedades Comerciales Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - - 1,096 - Management fees - - 3,043 - Leases’ collections - (4) - - Leases and/or rights of spaces’ use - (735) - - Borrowings - (8,227) Entretenimiento Universal S.A. Reimbursement of expenses - - 67 - Borrowings - - 84 - Entertainment Holdings S.A. Reimbursement of expenses - - 138 - Borrowings - - 75 - Quality Invest S.A. Reimbursement of expenses - - 30 - Management fees - - 22 - Total joint ventures of IRSA Propiedades Comerciales - ` 46 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Related Party transactions (Continued) Related party Description of Transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Subsidiaries of IRSA Llao Llao Resorts S.A. Hotel services - - 1 - Nuevas Fronteras S.A. Reimbursement of expenses - - 30 - Hotel services - (21) - - Baicom Networks S.A. Reimbursement of expenses - - 2 - IRSA International LLC Reimbursement of expenses - - 117 - E-Commerce Latina S.A. Reimbursement of expenses - - 211 - Total subsidiaries of IRSA - Subsidiaries of Cresud Futuros y Opciones.Com S.A. Reimbursement of expenses - - 96 - Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) Other liabilities - - - (2,575) - - FyO Trading S.A. Reimbursement of expenses - (3) - - Total subsidiaries of Cresud - - 96 - - - Associates of IRSA Banco Hipotecario S.A. Reimbursement of expenses - (272) - - Advances - (50) - - Leases and/or rights of spaces’ use - - 348 - Commissions per stands - - 68 - Borrowings - (10,728) Banco de Crédito y Securitización Reimbursement of expenses - - 36 - Total associate of IRSA - Joint venture of IRSA Cyrsa S.A. Reimbursement of expenses - (6) - - Total joint venture of IRSA - 47 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Related Party transactions (Continued) Related party Description of Transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Other related parties Boulevard Norte S.A. Reimbursement of expenses - - 779 - Borrowings - - 5 - Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - - 174 - Ogden Argentina S.A. Reimbursement of expenses - - 121 - Borrowings - - 761 - Estudio Zang, Bergel & Viñes Legal services - - 385 - (560) - - Austral Gold S.A. Reimbursement of expenses - - 472 - Fundación Museo de los Niños Reimbursement of expenses - - 99 - (10) - - Leases and/or rights of spaces’ use - - 778 - Fundación IRSA Reimbursement of expenses - - 39 - Total other related parties - Directors Directors Fees - - - (872) (68,097) - - Reimbursement of expenses - (13) - - Guarantee deposits - - - (12) - - - Total directors - Total (i) Corresponds to the debt arising from the acquisition of assets from our holding company. See Note 3 to the Group's Condensed Consolidated Financial Statements as of June 30, 2015. 48 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Related Party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2015: Related party Description of Transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima (IRSA) Reimbursement of expenses - - 13,795 - (600) - - Corporate services - - 12,558 - Non-Convertible Notes - 74,928 - - - (35,862) (390) Sale of properties - (2,239,283) (88,825) Equity incentive plan - (60,150) - - Leases and/or rights of spaces’ use - - 765 - Borrowings - - 38,291 - Total direct parent company - - Direct parent company of IRSA Cresud S.A.C.I.F. y A. Reimbursement of expenses - (5,584) - - Equity incentive plan - (16,575) - - Corporate services - (35,106) - - Leases and/or rights of spaces’ use - - 264 - Non-Convertible Notes 79,760 30,071 - Total direct parent company of IRSA - - - Associates of IRSA Propiedades Comerciales Tarshop S.A. Reimbursement of expenses - - 1,790 - Leases and/or rights of spaces’ use - - - (26) (686) - - Total Associates of IRSA Propiedades Comerciales - 49 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Related Party transactions (Continued) Related party Description of Transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Joint ventures of IRSA Propiedades Comerciales Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - - 543 - Leases’ collections - (4) - - Leases and/or rights of spaces’ use - (597) - - Management fees - - 2,644 - Borrowings - (7,826) Quality Invest S.A. Reimbursement of expenses - - 29 - Management fees - - 22 - Entretenimiento Universal S.A. Reimbursement of expenses - - 115 - Borrowings - - 80 - Entertainment Holdings S.A. Reimbursement of expenses - - 211 - Borrowings - - 72 - Total Joint ventures of IRSA Propiedades Comerciales - Subsidiaries of IRSA Llao Llao Resorts S.A. Hotel services - - 5 - Nuevas Fronteras S.A Reimbursement of expenses - - 2 - (3) - - Hotel services - (22) - - Baicom Networks S.A. Reimbursement of expenses - - 2 - IRSA International LLC Reimbursement of expenses - - 113 - E-Commerce Latina S.A. Reimbursement of expenses - - 101 - Total subsidiaries of IRSA - Subsidiaries of Cresud Futuros y Opciones.Com S.A. Reimbursement of expenses - - 115 - Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) Other liabilities - (3,064) - - FyO Trading S.A. Reimbursement of expenses - - 1 - - - Total subsidiaries of Cresud - 50 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Related Party transactions (Continued) Related party Description of Transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Associates of IRSA Banco Hipotecario S.A. Reimbursement of expenses - (62) - - Leases and/or rights of spaces’ use - - 762 - Borrowings - (15,783) Advances - (1,428) - - Commissions per stands - - 68 - Banco de Crédito y Securitización Reimbursement of expenses - - 1,766 - Total associate of IRSA - Joint venture of IRSA Cyrsa S.A. Reimbursement of expenses - (12) - - Total joint venture of IRSA - Other related parties Boulevard Norte S.A. Reimbursement of expenses - - 881 - Borrowings - - 5 - Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - - 131 - Ogden Argentina S.A. Reimbursement of expenses - - 250 - Borrowings - - 724 - Estudio Zang, Bergel & Viñes Legal services - - 377 - (472) - - Fundación Museo de los Niños Reimbursement of expenses - - 94 - Leases and/or rights of spaces’ use - - 750 - Austral Gold Reimbursement of expenses - - 3 - Fundación IRSA Reimbursement of expenses - - 37 - Total other related parties - Directors Directors Fees - (40,558) - - Reimbursement of expenses - (15) - - Guarantee deposits - - - (12) - - - Total Directors - Total 51 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Related Party transactions (Continued) The following is a summary of the results and transactions with related parties for the three-month period ended September 30, 2015: Related party Corporate services Fees Financial operations Leases and/or rights of use Donations Letting fees and others Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima 5,093 - (130,229) 791 - 15 Total direct parent company - - 15 Direct parent company of IRSA Cresud S.A.CI.F. y A. (18,497) - 5,575 373 - - Total direct parent company of IRSA - - - Associates of IRSA Propiedades Comerciales Tarshop S.A. - - - 2,502 - - Total associates of IRSA Propiedades Comerciales - Other related parties Estudio Zang, Bergel & Viñes - (1,003) - Fundación IRSA - 96 - Ogden Argentina S.A. - - 37 - - - Hamonet S.A. - - - (46) - - Isaac Elsztain e hijos S.A. - - - (88) - - Total other related parties - 37 96 - Directors and Senior Management Directors - (31,421) - Senior Management - (1,249) - Total Directors and Senior Management - 52 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Related Party transactions (Continued) Related party Corporate services Fees Financial operations Leases and/or rights of use Donations Letting fees and others Joint ventures of IRSA Propiedades Comerciales Quality Invest S.A. - 54 - Nuevo Puerto Santa Fe S.A. - 523 (404) (142) - - Entretenimiento Universal S.A. - - 3 - - - Entertainment Holdings S.A. - - 3 - - - Total joint ventures of IRSA Propiedades Comerciales - - - Associates of IRSA Banco Hipotecario S.A. - - - 583 - - Banco Crédito y Securitización - - - 1,259 - - Total associates of IRSA - Subsidiary of Cresud Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) - 94 Total subsidiary of Cresud - 94 Total 96 53 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Related Party transactions (Continued) The following is a summary of the results and transactions with related parties for the three-month period ended September 30, 2014: Related party Corporate services Fees Financial operations Leases and/or rights of use Donations Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima - - 8,085 (1,584) - Total direct parent company - - - Direct parent company of IRSA Cresud S.A.CI.F. y A. (13,842) - (373) (21) - Total direct parent company of IRSA - - Associates of IRSA Propiedades Comerciales Tarshop S.A. - - - 637 - Total associates of IRSA Propiedades Comerciales - Other related parties Estudio Zang, Bergel & Viñes - (528) - - - Fundación IRSA - (1,159) Hamonet S.A. - - - (41) - Isaac Elsztain e hijos S.A. - - - (79) - Total other related parties - - Directors and Senior Management Directors - (15,839) - - - Senior Management - (1,425) - - - Total Directors and Senior Management - Joint ventures of IRSA Propiedades Comerciales Quality Invest S.A. - 54 - - - Nuevo Puerto Santa Fe S.A. - 310 (300) (239) - Entertainment Holdings S.A. - - 3 - - Entretenimiento Universal S.A. - - 3 - - Total joint ventures of IRSA Propiedades Comerciales - - 54 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) 33 . Related Party transactions (Continued) Related party Corporate services Fees Financial operations Leases and/or rights of use Donations Associate of IRSA Banco Hipotecario S.A. - - (549) 148 - Total associate of IRSA - - - Subsidiary of Cresud Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) - - 108 - - Total subsidiary of Cresud - Subsidiary of IRSA Tyrus S.A. - - 7,683 - - Total subsidiary of IRSA - Total 55 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) CNV General Resolution N° 622 As required by Section 1°, Chapter III, Title IV of CNV General Resolution N° 622, below there is a detail of the notes to the Unaudited Condensed Interim Consolidated Financial Statements that disclosure the information required by the Resolution in Exhibits. Exhibit A - Property, plant and equipment Note 10 - Investment properties Note 11 - Property, plant and equipment Exhibit B - Intangible assets Note 13 - Intangible assets Exhibit C - Equity investments Note 8 - Interest in joint ventures Note 9 - Interest in associates Exhibit D - Other investments Note 15 - Financial instruments by category Note 17 - Investments in financial assets Note 18 - Cash and cash equivalents Exhibit E – Provisions Note 16 - Trade and other receivables Note 21 - Provisions Exhibit F – Cost of sales and services provided Note 12 - Trading properties Note 27 - Costs Exhibit G - Foreign currency assets and liabilities Note 35 - Foreign currency assets and liabilities 56 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Foreign currency assets and liabilities Book amounts of foreign currency assets and liabilities are as follows: Items (*) Amount of foreign currency (1) Prevailing exchange rate (2) Total as of 09.30.15 Amount of foreign currency Prevailing exchange rate (2) Total as of 06.30.15 Asset Trade and other receivables Uruguayan Pesos 22 0.322 7 12 0.334 4 US Dollar 5,334 9.322 49,723 5,626 8.988 50,569 Receivables with related parties US Dollar 19,303 9.422 181,872 4,694 9.088 42,660 Total Trade and other receivables Investments in financial assets US Dollar 26,789 9.322 249,724 19,402 8.988 174,388 Investments with related parties US Dollar 18,155 9.422 171,057 20,330 9.088 184,759 Total investments in financial assets Cash and cash equivalents Uruguayan Pesos 6 0.322 2 3 0.334 1 US Dollar 62,817 9.322 585,579 30,563 8.988 274,698 Pounds - - - 1 14.134 21 Euros 13 10.404 140 14 10.005 138 Total cash and cash equivalents Total Assets as of 09.30.15 - Total Assets as of 06.30.15 - Liabilities Trade and other payables US Dollar 4,808 9.422 45,303 4,006 9.088 36,406 Payables with related parties US Dollar 4 9.422 39 5 9.088 50 Total trade and other payables Borrowings US Dollar 117,982 9.422 1,111,622 115,816 9.088 1,052,537 Borrowings with related parties US Dollar 255,001 9.422 2,402,622 260,138 9.088 2,364,133 Total borrowings Provisions US Dollar 10 9.422 94 10 9.088 91 Total Provisions 94 91 Total Liabilities as of 09.30.15 - Total Liabilities as of 06.30.15 - ( *) The Company uses some complementary financial instruments with the purpose of reducing its expose to exchange rate movements. Considering foreign currencies those that differ from each one of the Group´s companies´ functional currency at each period/year-end. Exchange rate as of September 30 and June 30, 2015 according to Banco de la Nación Argentina. 57 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) CNV General Ruling N° 629/14 – Storage of documentation On August 14, 2014, the CNV issued General Ruling N° 629 whereby it introduced amendments to rules related to storage and conservation of corporate books, accounting books and commercial documentation. In this sense, it should be noted that the Group has entrusted the storage of certain non-sensitive and old information to the following providers: Documentation storage provider Home location Iron Mountain Argentina S.A. Av. Amancio Alcorta 2482, C.A.B.A. Iron Mountain Argentina S.A. Pedro de Mendoza 2143, C.A.B.A. Iron Mountain Argentina S.A. Saraza 6135, C.A.B.A. Iron Mountain Argentina S.A. Azara 1245, C.A.B.A. (i) Iron Mountain Argentina S.A. Polígono Industrial Spegazzini, Au Ezeiza-Cañuelas KM 45 Iron Mountain Argentina S.A. Cañada de Gómez 3825, C.A.B.A. (i) On February 5, 2014 there was a widely known fire in Iron Mountain Argentina’s warehouse S.A To the date of issuance of these Unaudited Financial Statements, the Group has not been notified whether the documentation submitted has been actually affected by the fire and its condition after the accident. Nevertheless, based on the internal review carried out by the Group, duly reported to the CNV on February 12, 2014, the information kept at the warehouse that were on fire do not appear to be sensitive or capable of affecting normal business operations. It is further noted that a detailed list of all documentation held in custody by providers, as well as documentation required in section 5 a.3) of section I, Chapter V, Title II of the RULES (2013 as amended) are available at the registered office. Subsequent events Ordinary and Extraordinary Shareholders’ meeting On October 30, 2015, the Company’s Annual Shareholders’ Meeting corresponding to the fiscal year ended June 30, 2015, approved the following issues, among others: (i) appropriate the sum of Ps. 283,580 to payment cash dividends; (ii) ratify the interim dividend approved by Shareholder's Meeting dated June 13, 2015 in the amount of Ps. 298,500; (iii) approve the Director's fees in the amount of Ps. 76,440 and (iv) approve the increase in the amount of the Global Issuance Program of Non-convertible Notes for a maximum outstanding amount up to USD 500,000, for an additional amount of USD 100,000. On November 3, 2015, the Company declared dividends in cash in the amount of Ps. 283.6 million, which payment will be effected starting from November 17, 2015. 58 Report of Independent Registered Public Accounting Firm To the Shareholders, President and Directors of IRSA PROPIEDADES COMERCIALES S.A. We have reviewed the accompanying condensed interim consolidated statements of financial position of IRSA PROPIEDADES COMERCIALES S.A. and its subsidiaries as of September 30, 2015, and the related condensed interim consolidated statement of comprehensive income for the three-month periods ended September 30, 2015 and 2014, the condensed interim consolidated statement of changes in shareholders’ equity and the condensed interim consolidated statement of cash flows for the tree-month periods ended September 30,2015 and 2014. These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed interim consolidated financial statements for them to be in conformity with International Accounting Standard No 34 "Interim Financial Reporting" (IAS 34) . We previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated statement of financial position as of June 30, 2015, and the related consolidated statements of comprehensive income, of changes in shareholders’ equity, and of cash flows for the year then ended (not presented herein), and in our report dated October 23, 2015, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated statement of financial position as of June 30, 2015, is fairly stated in all material respects in relation to the consolidated statement of financial position from which it has been derived. Buenos Aires, Argentina PRICE WATERHOUSE & Co. S.R.L. November 09, 2015 By: /s/ Eduardo A. Loiácono Eduardo A. Loiácono Partner IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Separate Financial Statements as of September 30, 2015 and for the three-month periods ended September 30, 2015 and 2014 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Separate Statements of Financial Position as of September 30, 2015 and June 30, 2015 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note ASSETS Non-Current Assets Investment properties 6 2,893,135 3,078,080 Property, plant and equipment 7 91,843 92,739 Trading properties 8 6,364 7,764 Intangible assets 9 48,007 48,612 Investments in subsidiaries, associates and joint ventures 5 1,179,100 1,142,104 Trade and other receivables 12 369,738 379,606 Investments in financial assets 13 143,881 71,470 Total Non-Current Assets Current Assets Trading properties 8 3,154 3,154 Inventories 10 13,202 13,225 Trade and other receivables 12 1,049,219 991,472 Investments in financial assets 13 384,724 29,505 Cash and cash equivalents 14 551,041 261,465 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Share capital 126,014 126,014 Inflation adjustment of share capital 69,381 69,381 Share premium 444,226 444,226 Legal reserve 39,078 39,078 Special Reserve 15,802 15,802 Acquisition of additional interest in subsidiaries (19,770) (19,770) Retained earnings 386,584 283,582 TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 15 177,847 176,452 Borrowings 18 3,872,652 3,354,185 Deferred income tax liabilities 20 98,642 93,651 Income tax liabilities 31,509 - Other liabilities 5 50,629 54,793 Provisions 17 8,533 8,634 Total Non-Current Liabilities 4,239,812 Current Liabilities Trade and other payables 15 709,869 641,993 Income tax liabilities 43,058 85,934 Payroll and social security liabilities 16 34,928 76,306 Borrowings 18 620,449 647,954 Derivative financial instruments 19 2,184 - Provisions 17 21,793 20,981 Total Current Liabilities 1,432,281 TOTAL LIABILITIES 5,672,093 TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES 6,733,408 The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Saúl Zang Vice President I Acting as President 1 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Separate Statements of Comprehensive Income for the three-month periods beginning on July 1, 2015 and 2014 and ended September 30, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note Income from sales, rents and services 22 499,941 322,357 Income from expenses adjustment and collective promotion funds 22 213,148 151,262 Cost 23 (304,036) (196,895) Gross Profit 409,053 276,724 Gain from disposal of investment properties 6 155,868 - General and administrative expenses 24 (50,874) (24,128) Selling expenses 24 (29,956) (17,130) Other operating results, net 26 2,212 2,134 Profit from Operations 486,303 Share of profit of subsidiaries, associates and joint ventures 5 36,981 60,866 Profit from Operations Before Financing and Taxation 523,284 Finance income 27 30,184 16,885 Finance cost 27 (250,386) (111,067) Other financial results 27 (163,580) (7,201) Financial results, net Profit before Income Tax 139,502 Income tax expense 20 (36,500) (49,411) Profit for the period 103,002 Total Comprehensive Income for the period 103,002 Profit per share for the period: Basic 0.08 0.12 Diluted 0.08 0.12 The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Saúl Zang Vice President I Acting as President 2 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the three-month periods ended September 30, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Share capital Inflation adjustment of share capital Share premium Legal reserve Special Reserve (1) Acquisition of additional interest in subsidiaries Retained earnings Total Shareholders’ Equity Balance at June 30, 2015 Comprehensive income for the period - 103,002 103,002 Balance at September 30, 2015 Share capital Inflation adjustment of share capital Share premium Legal reserve Special Reserve (1) Acquisition of additional interest in subsidiaries Retained earnings Total Shareholders’ Equity Balance at June 30, 2014 Comprehensive income for the period - 147,672 147,672 Balance at September 30, 2014 Related to CNV General Resolution N° 609/12. See note 30. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Saúl Zang Vice President I Acting as President 3 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. General information IRSA PROPIEDADES COMERCIALES S.A. (formerly Alto Palermo S.A., “IRSA Propiedades Comerciales”, “we” or “the Company”) is an argentine real estate company primarily dedicated to property, leasing, management, development, operation and acquisition of shopping centers, with a leading position in the argentine market. IRSA Propiedades Comerciales was founded in 1889 under the name SAMAP and, up to 1984, were the principal operator in fresh products market in the Autonomous City of Buenos Aires. Our main asset was the historical Mercado de Abasto building, which served as seat of the market from 1889 until 1984, when we interrupted a sizable part of its operations. Since the Company was acquired by IRSA Inversiones y Representaciones Sociedad Anónima (hereinafter, IRSA) in 1994, we have been growing through a series of acquisitions and development projects that resulted in a corporate reorganization giving rise to the previous organizational structure and company name Alto Palermo S.A On December 22, 2014, the Company acquired from IRSA, 83,789 m2 of its premium office portfolio including the buildings República, Bouchard 710, Della Paolera 265, Intercontinental Plaza and Suipacha and the land reserve “Intercontinental II” in order to consolidate a vehicle which main corporate purpose will be to develop and operate commercial properties in Argentina. Furthermore, the consolidation of different assets of the Company was supplemented by launching the brand “IRSA Propiedades Comerciales” and by the change of corporate name of ALTO PALERMO S.A. (APSA) for IRSA PROPIEDADES COMERCIALES S.A. as continuation entity, such change of corporate name having been approved by the Special General Shareholders’ Meeting held on February 5, 2015. As of the end of these financial statements, we consolidated 325,000 m2 in 14 shopping centers, 95,031 m2 in 6 premium offices and 1 extensive land reserve for future commercial developments; we are operators and hold a majority interest in a portfolio of thirteen shopping centers in Argentina, seven of which are located in the Autonomous City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo, Patio Bullrich, Buenos Aires Design, Dot Baires Shopping and Distrito Arcos, inaugurated on December 18, 2014), two in Buenos Aires province (Alto Avellaneda and Soleil) and the rest are situated in different provinces (Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza, Córdoba Shopping Villa Cabrera in the City of Córdoba and Alto Comahue in the City of Neuquén, inaugurated on March 17, 2015). Additionally, IRSA Propiedades Comerciales operates, through a joint venture, La Ribera Shopping in the City of Santa Fe. The Company’s stocks are traded in the Buenos Aires Stock Exchange and in United States of America’s NASDAQ. 4 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. General information IRSA PROPIEDADES COMERCIALES S.A. (formerly Alto Palermo S.A., “IRSA Propiedades Comerciales”, “we” or “the Company”) is an argentine real estate company primarily dedicated to property, leasing, management, development, operation and acquisition of shopping centers, with a leading position in the argentine market. IRSA Propiedades Comerciales was founded in 1889 under the name SAMAP and, up to 1984, were the principal operator in fresh products market in the Autonomous City of Buenos Aires. Our main asset was the historical Mercado de Abasto building, which served as seat of the market from 1889 until 1984, when we interrupted a sizable part of its operations. Since the Company was acquired by IRSA Inversiones y Representaciones Sociedad Anónima (hereinafter, IRSA) in 1994, we have been growing through a series of acquisitions and development projects that resulted in a corporate reorganization giving rise to the previous organizational structure and company name Alto Palermo S.A On December 22, 2014, the Company acquired from IRSA, 83,789 m2 of its premium office portfolio including the buildings República, Bouchard 710, Della Paolera 265, Intercontinental Plaza and Suipacha and the land reserve “Intercontinental II” in order to consolidate a vehicle which main corporate purpose will be to develop and operate commercial properties in Argentina. Furthermore, the consolidation of different assets of the Company was supplemented by launching the brand “IRSA Propiedades Comerciales” and by the change of corporate name of ALTO PALERMO S.A. (APSA) for IRSA PROPIEDADES COMERCIALES S.A. as continuation entity, such change of corporate name having been approved by the Special General Shareholders’ Meeting held on February 5, 2015. As of the end of these financial statements, we consolidated 325,000 m2 in 14 shopping centers, 95,031 m2 in 6 premium offices and 1 extensive land reserve for future commercial developments; we are operators and hold a majority interest in a portfolio of thirteen shopping centers in Argentina, seven of which are located in the Autonomous City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo, Patio Bullrich, Buenos Aires Design, Dot Baires Shopping and Distrito Arcos, inaugurated on December 18, 2014), two in Buenos Aires province (Alto Avellaneda and Soleil) and the rest are situated in different provinces (Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza, Córdoba Shopping Villa Cabrera in the City of Córdoba and Alto Comahue in the City of Neuquén, inaugurated on March 17, 2015). Additionally, IRSA Propiedades Comerciales operates, through a joint venture, La Ribera Shopping in the City of Santa Fe. The Company’s stocks are traded in the Buenos Aires Stock Exchange and in United States of America’s NASDAQ. 5 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. General information (Continued) These Unaudited Condensed Interim Separate Financial Statements have been approved for issue by the Board of Directors on November 9, 2015. 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements Basis of preparation These Unaudited Condensed Interim Separate Financial Statements have been prepared in accordance with Technical Resolution N° 26 (RT 26) of the Argentine Federation of Professional Councils of Economic Sciences (“F.A.C.P.C.E.”, as per its Spanish acronym) and with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Law N° 19,550 and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling N° 622/13. Such information is included in the Notes to these Unaudited Condensed Interim Separate Financial Statements, as admitted by IFRS. These Unaudited Condensed Interim Separate Financial Statements should be read together with the annual separate financial statements of the Company as of June 30, 2015. The Unaudited Condensed Interim Separate Financial Statements are presented in thousands of Argentine Pesos. The Unaudited Condensed Interim Separate Financial Statements corresponding to the three-month periods ended September 30, 2015 and 2014 have not been audited. The management believes they include all necessary settlements to fairly present the results of each period. The Company’s three-month periods ended September 30, 2015 and 2014 results do not necessarily reflect the proportion of the Company’s full-year results. Significant Accounting Policies The accounting policies applied in the preparation of these Unaudited Condensed Interim Separate Financial Statements are consistent with those applied in the preparation of the information under RT 26 as of June 30, 2015 and are based on those IFRS in force as of June 30, 2015 (except for the accounting of investments in subsidiaries, associates and joint ventures, which are accounted for under the equity method as required in RT 26). Furthermore, the most significant accounting policies are described in the Consolidated Financial Statements as of June 30, 2015. 6 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements (Continued) Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of the Unaudited Condensed Interim Separate Financial Statements, the significant judgments made by Management in applying the Company’s accounting policies and the main sources of uncertainty were the same that the Company used in the preparation of financial statements as of and for the fiscal year ended June 30, 2015, except for changes in accrued income tax, provision for legal claims, provision for Director's fees, allowance for bad debts and accrued supplementary rental. Comparative information The comparative information at June 30, 2015 and September 30, 2014 included in these financial statements arises from the separate financial statements as of such dates. Certain reclassifications of prior year information have been made to conform to the current period presentation. 3. Acquisitions and disposals See Company's acquisitions and disposals for the three-month period ended September 30, 2015 in Note 4 to the Unaudited Condensed Interim Consolidated Financial Statements. 4. Financial Risk Management and fair value estimates Financial risks The Company’s activities are exposed to a variety of financial risks: market risk (including foreign currency risk, interest rate risk and price risk), credit risk, liquidity risk and capital risk. The Unaudited Condensed Interim Separate Financial Statements do not include all the information and disclosures corresponding to financial risk management, so they should be read together with the annual separated financial statements as of June 30, 2015. There have been no significant changes in the risk management or risk management policies applied by the Company since the end of the annual fiscal year. 7 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Financial Risk Management and fair value estimates (Continued) Fair value estimates Since June 30, 2015 to these Unaudited Condensed Interim Financial Statements, there have been no significant changes in business or economic circumstances affecting the fair value of the Company's financial assets or liabilities (either measured at fair value or amortized cost). See Note 5 to the Unaudited Condensed Interim Consolidated Financial Statements. Nor there have been transfers between the different hierarchies used to assess the fair value of the Company's financial instruments. 5. Information about principal subsidiaries, associates and joint ventures The Company conducts its business through several operating and holding subsidiaries, associates and joint ventures. The table below lists the Company's investment and the value of interest in subsidiaries, associates and joint ventures for the three-month period ended September 30, 2015 and for the year ended June 30, 2015: 8 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 5. Information about principal subsidiaries, associates and joint ventures (Continued) Issuer and type of securities Class / Items Amount Value recorded as of 09.30.15 Value recorded as of 06.30.15 Market value as of 09.30.15 Issuer’s information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Income (loss) for the period Shareholder's Equity Fibesa S.A. Common shares 5 votes 2,323,125 20,824 13,561 Not publicly Real estate Argentina 09.30.15 2,395 7,487 21,506 97% Higher value (71,453) (68,354) traded Torodur S.A. (1) Common shares 1 vote 28,103,675 120,067 115,302 Not publicly Investment Uruguay 09.30.15 28,104 4,764 130,051 100% Contribution 9,985 9,985 traded Quality Invest S.A. Common shares 1 vote 76,814,342 71,896 66,967 Not publicly Real estate Argentina 09.30.15 153,629 (3,143) 143,790 50% Contribution - 6,500 traded Goodwill 3,911 3,911 Higher value 19,003 19,057 Emprendimiento Common shares 1 vote 13,449,990 46,884 50,875 Not publicly Real estate Argentina 09.30.15 25,054 2,280 87,332 53.684% Recoleta S.A. Intergroup transactions (421) (455) traded Shopping Neuquén S.A. Common shares 1 vote 12,571,289 26,885 24,669 Not publicly Real estate Argentina 09.30.15 12,690 2,227 35,365 99.07% Irrevocable contributions 8,325 8,325 traded Higher value 27,927 28,177 Intergroup transactions (5,875) (5,922) Panamerican Mall S.A. Common shares 1 vote 397,661,430 567,302 539,350 Not publicly Real estate Argentina 09.30.15 497,077 34,941 709,128 80% Higher value 93,296 94,352 traded 9 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 5. Information about principal subsidiaries, associates and joint ventures (Continued) Issuer and type of securities Class / Items Amount Value recorded as of 09.30.15 Value recorded as of 06.30.15 Market value as of 09.30.15 Issuer’s information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Income (loss) for the period Shareholder's Equity Arcos del Gourmet S.A. Common shares 1 vote 72,973,903 53,200 52,185 Not publicly Real estate Argentina 09.30.15 81,082 1,128 59,111 90% Irrevocable contributions - 1,107 traded Higher value 41,749 42,236 Nuevo Puerto Santa Fe S.A. Common shares 1 vote 138,750 26,088 23,675 Not publicly Real estate Argentina 09.30.15 27,750 4,823 52,175 50% Higher value 3,761 3,805 traded Goodwill 1,323 1,323 Tarshop S.A. Common shares 1 vote 48,759,288 12,102 14,251 Not publicly Consumer Argentina 09.30.15 243,796 (10,740) 223,010 20% Contribution 32,500 22,000 traded financing Intergroup transactions (159) (317) Entertainment Holdings S.A. Common shares 1 vote 22,395,574 15,775 17,181 Not publicly Investment Argentina 09.30.15 44,791 11,227 51,952 50% Contribution 100 100 traded Higher value (23,192) (23,192) Goodwill 26,647 26,647 Entretenimiento Universal S.A. Common shares 1 vote 300 21 10 Not publicly traded Event organization and others Argentina 09.30.15 12 590 851 2.5% Total subsidiaries, associates and joint ventures as of 09.30.15 - Total subsidiaries, associates and joint ventures as of 06.30.15 - 1 share corresponds to 1 Uruguayan peso. Correspond to the result of the three-month period beginning on July 1, 2015 and ended September 30, 2015. 10 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 5. Information about principal subsidiaries, associates and joint ventures (Continued) Changes in the Company’s investments in subsidiaries, associates and joint ventures for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: September 30, June 30, Beginning of the period / year (1) (1) Capital contribution 9,393 48,017 Deletions as a result of merger with Conil - (2,159) Profit - sharing 36,981 226,529 Transfers of investment properties (Note 6) - 25,765 Financial costs capitalized - 3,389 Acquisition of non-controlling interest - 17 Dividends distribution (5,214) (211,353) Decrease of interest in subsidiaries - (37) End of the period / year (1) (1) Includes (Ps. 50,629) and (Ps. 54,793) as of September 30, 2015 and June 30, 2015, respectively, in relation to the equity interest in Fibesa S.A 11 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Investment properties Changes in the Company’s investments properties for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: Shopping Centers portfolio Office buildings and other rental properties portfolio Undeveloped parcels of land Properties under development Total At July 1st, 2014 Costs 1,802,976 54,569 78,862 237,998 2,174,405 Accumulated depreciation (1,106,049) (14,793) - - (1,120,842) Net book amount Year ended June 30, 2015 Opening net book amount 696,927 39,776 78,862 237,998 1,053,563 Additions (iii) 46,067 2,499,952 90,584 185,182 2,821,785 Additions as a result of the merger - - 1,666 - 1,666 Transfers (17,267) 17,030 - 237 - Transfers to property, plant and equipment - - - (8,779) (8,779) Transfers to trading properties (3,107) - - - (3,107) Transfers to investments in subsidiaries, associate and joint ventures - - - (25,765) (25,765) Disposals (ii) - (239,787) (1,666) (388,873) (630,326) Depreciation charge (66,322) (64,635) - - (130,957) Closing net book amount - At June 30, 2015 Costs 1,828,669 2,331,764 169,446 - 4,329,879 Accumulated depreciation (1,172,371) (79,428) - - (1,251,799) Net book amount - Period ended September 30, 2015 Opening net book amount 656,298 2,252,336 169,446 - 3,078,080 Additions 17,301 424 - - 17,725 Disposals (ii) - (160,711) - - (160,711) Depreciation charge (i) (Note 24) (16,957) (25,002) - - (41,959) Closing net book amount - At September 30, 2015 Costs 1,845,970 2,171,477 169,446 - 4,186,893 Accumulated depreciation (1,189,328) (104,430) - - (1,293,758) Net book amount - (i) Depreciation charges as of September 30, 2015, have been charged in “Costs” for an amount of Ps. 41,959, in the Statement of Comprehensive Income (Note 24). (ii) As of June 30, 2015, includes retirements due to transfer of improvements made to shopping centers Alto Comahue and Distrito Arcos of the companies Shopping Neuquén S.A. and Arcos del Gourmet S.A. and retirements due to sale of Intercontinental Building's functional units. As of September 30, 2015, includes disposals due to sale of functional units of Intercontinental Building. See Note 4 to the Unaudited Condensed Interim Consolidated Financial Statements. (iii) Includes additions due to the acquisition of assets to IRSA. See Note 3 to the Consolidated Financial Statements as of June 30, 2015. 12 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Investment properties (Continued) September 30, September 30, Rental and service income 499,941 322,357 Income from expenses and collective promotion fund 213,148 151,262 Costs of property operations (301,683) (195,832) Gain from disposal of investment properties 155,868 - Borrowing costs incurred during the period ended September 30, 2014 of Ps. 738, were capitalized at the rate of the Company’s general borrowings, which amounted to 15%. Those costs correspond to Alto Comahue. Capitalization of financial costs has ceased since the completion of the shopping mall, therefore, financial costs have not been capitalized as of September 30, 2015. The following table details the Company’s investment properties by type as of September 30, 2015 and June 30, 2015: Name Net book amount September 30, June 30, Shopping Centers Portfolio: Abasto de Buenos Aires 110,986 109,159 Alto Palermo Shopping 82,853 84,171 Alto Avellaneda 50,549 49,245 Paseo Alcorta 40,004 40,083 Alto Noa 13,249 12,146 Patio Bullrich 62,365 63,103 Alto Rosario 62,793 63,431 Mendoza Plaza 59,639 61,168 Córdoba Shopping 50,749 48,566 Patio Olmos 25,988 26,524 Soleil Premium Outlet 83,303 84,301 Ocampo parking space 14,164 14,401 Shopping Centers Portfolio Office buildings and Other rental properties portfolio: Abasto offices 10,309 11,084 Alto Palermo Shopping Annex 30,818 31,431 Anchorena 665 11,666 11,727 Zelaya 3102 1,442 1,442 Suipacha 664 120,375 123,212 Bouchard 710 506,386 510,002 Intercontinental building (i) 220,267 388,446 República building 688,854 695,019 Della Paolera 265 523,032 526,811 Total Offices buildings and Other rental properties portfolio Undeveloped parcels of land Luján plot of land 41,972 41,972 Caballito – Ferro 36,890 36,890 Intercontinental Plot of Land Tower B 90,584 90,584 Total undeveloped parcels of land Total (i) The breakdown of investment properties as of September 30, 2015 and June 30, 2015 includes property, plant and equipment in the amount of Ps. 46,102 and Ps. 46,838, respectively that reflect offices used by the Company. 13 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Property, plant and equipment Changes in the Company’s property, plant and equipment for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: Other buildings and facilities Furniture and fixtures Machinery and equipment Vehicles Others Total At July 1st, 2014 Costs 12,806 10,678 70,138 291 56 93,969 Accumulated depreciation (9,622) (6,864) (56,071) (291) - (72,848) Net book amount - 56 Year ended June 30, 2015 Opening net book amount 3,184 3,814 14,067 - 56 21,121 Additions (ii) 46,838 2,496 21,207 2,863 - 73,404 Transfers from investment properties - 3,478 5,301 - - 8,779 Depreciation charge (2,157) (1,019) (6,912) (477) - (10,565) Closing net book amount 47,865 56 At June 30, 2015 Costs 59,644 16,652 96,646 3,154 56 176,152 Accumulated depreciation (11,779) (7,883) (62,983) (768) - (83,413) Net book amount 47,865 56 Period ended September 30, 2015 Opening net book amount 47,865 8,769 33,663 2,386 56 92,739 Additions - 402 2,957 - - 3,359 Depreciation charges (i) (Note 24) . (994) (336) (2,782) (143) - (4,255) Closing net book amount 56 At September 30, 2015 Costs 59,644 17,054 99,603 3,154 56 179,511 Accumulated depreciation (12,773) (8,219) (65,765) (911) - (87,668) Net book amount 56 (1) Depreciation charges as of September 30, 2015, have been charged in “Costs” for an amount of for Ps. 3,261, in “General and administrative expenses” for Ps. 948 and in “Selling expenses” for Ps. 46, in the Statement of Comprehensive Income (Note 24). (ii) Includes additions due to acquisition of assets to IRSA. See Note 3 to the Consolidated Financial Statements as of June 30, 2015. 14 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 8. Trading properties Changes in the Company’s trading properties for the three month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: Completed properties Undeveloped sites Total At July 1st, 2014 Transfers - 3,107 3,107 Disposals / Sales (i) (925) - (925) At June 30, 2015 Disposals / Sales (ii) (1,400) - (1,400) At September 30, 2015 (i) As of June 30, 2015, correspond to the sale of functional units (apartments and parking spaces) of Condominio I and II. (ii) As of June 30, 2015, correspond to the sale of Entre Ríos 465/9 apartment. Breakdown of current and non-current Company’s trading properties is as follow: September 30, June 30, Non-current 6,364 7,764 Current 3,154 3,154 The following is a detailed summary of Company's trading properties by type as of September 30, 2015 and June 30, 2015: Net book value Description September 30, June 30, Date of acquisition Undeveloped sites: Air space Coto 6,024 6,024 sep-97 Córdoba Plot of land 3,107 3,107 may-15 Total undeveloped sites - Completed properties: Condominios I 21 21 apr-11 Condominios II 366 366 nov-13 Entre Ríos 465/9 apartment - 1,400 nov-13 Total completed properties - Total - 15 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 9. Intangible assets Changes in the Company’s intangible assets for the three-month period ended September 30, 2015 and for the year ended June 30, 2015 were as follows: Software Right to receive units (Barters) (ii) Goodwill Others Total At July 1st, 2014 Costs 10,809 32,872 - 11,861 55,542 Accumulated amortization (10,314) - - (854) (11,168) Net book amount - Year ended June 30, 2015 Opening net book amount 495 32,872 - 11,007 44,374 Additions (iii) 466 5,409 - - 5,875 Additions as a result of the merger - - 469 - 469 Disposals - - (469) - (469) Amortization charge (489) - - (1,148) (1,637) Closing net book amount - At June 30, 2015 Costs 11,275 38,281 - 11,861 61,417 Accumulated amortization (10,803) - - (2,002) (12,805) Net book amount - Period ended September 30, 2015 Opening net book amount 472 38,281 - 9,859 48,612 Amortization charge (i) (Note 24) (57) - - (548) (605) Closing net book amount - At September 30, 2015 Costs 11,275 38,281 - 11,861 61,417 Accumulated amortization (10,860) - - (2,550) (13,410) Net book amount - (i) As of September 30, 2015, amortization charges have been included in “Costs” for an amount of Ps. 605, in the Statement of Comprehensive Income (Note 24). (ii) Corresponds to receivables in kind representing the right to receive residential apartments in the future by way of barter agreements. (iii) Additions related to Rights to receive units (Barters) include Conil plot of land under barter agreement. Inventories Company’s inventories as of September 30, 2015 and June 30, 2015 were as follows: September 30, June 30, Current Materials and other items of inventory 13,202 13,225 Total inventories 16 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Financial instruments by category Determination of fair values See the Company’s determination at fair values in Note 15 to the Unaudited Condensed Interim Consolidated Financial Statements. The following tables present the Company’s financial assets and financial liabilities that are measured at fair value as of September 30, 2015 and June 30, 2015 and their allocation to the different levels of fair value hierarchy: September 30, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investments in equity securities in TGLT S.A. 73,474 - - 73,474 - Non-convertible notes related parties 59,195 - - 59,195 - Mutual funds 313,471 - - 313,471 - Government bonds 71,029 - - 71,029 Total Assets - - September 30, 2015 Level 1 Level 2 Level 3 Total Liabilities Financial liabilities at fair value through profit or loss: - Derivative financial instruments - 2,184 - 2,184 Total Liabilities - - June 30, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investments in equity securities in TGLT S.A 71,470 - - 71,470 - Mutual funds 21,163 - - 21,163 - Government bonds 9,273 - - 9,273 Total Assets - - When no quoted prices in an active market are available, fair values are based on recognized valuation methods. The Company uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from Note 15 to the Unaudited Condensed Interim Consolidated Financial Statements. 17 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other receivables The following table shows the Company´s trade and other receivables as of September 30, 2015 and June 30, 2015: September 30, June 30, Non-current Leases and services receivables 2,858 2,676 Averaging of scheduled contracts escalation 49,860 44,886 Property sales receivables 163 192 Less: Allowance for doubtful accounts (2,208) (2,208) Non-current trade receivables Prepayments 2,840 2,834 Others 30 30 Non-current other receivables Related parties (Note 29) 316,195 331,196 Non-current trade and other receivables Current Leases and services receivables 211,864 203,975 Averaging of scheduled contracts escalation 68,482 68,391 Consumer financing receivables 14,584 14,620 Deferred checks 200,034 200,570 Debtors under legal proceedings 53,473 53,299 Property sales receivables 588 537 Less: Allowance for doubtful accounts (76,948) (73,259) Current trade receivables Loans 4,135 7,427 Prepayments 90,023 79,513 Tax receivables 3,346 4,184 Advance payments 39,722 39,106 Others 13,107 10,841 Less: Allowance for other receivables (165) (165) Current other receivables Related parties (Note 29) 426,974 382,433 Current trade and other receivables Total trade and other receivables Movements on the Company’s provision for impairment of trade receivables were as follows: September 30, 2015 June 30, Beginning of the period / year Additions (Note 24) 6,112 18,891 Unused amounts reversed (Note 24) (2,408) (8,767) Used during the period / year (15) (871) End of the period / year 18 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other receivables (Continued) The additions and unused amounts reversed of allowance for doubtful accounts have been included in “Selling expenses” in the Unaudited Statement of Comprehensive Income (Note 24). Amounts charged to the provision account are generally written off, when there is no expectation of recovering. Investments in financial assets The following table shows the Company’s investments in financial assets as of September 30, 2015 and June 30, 2015: September 30, June 30, Non-current Financial assets at fair value through profit or loss: Investment in equity securities in TGLT S.A 73,474 71,470 Non-convertible notes related parties (Note 29) 58,019 - Financial assets at amortized cost: Non-convertible notes related parties (Note 29) 12,388 - Investments in financial assets non-current Current Financial assets at fair value through profit or loss: Mutual funds (i) 312,505 20,232 Government bonds 71,029 9,273 Non-Convertible Notes related parties (Note 29) 1,176 - Financial assets at amortized cost: Non-convertible notes related parties (Note 29) 14 - Investments in financial assets current Total investments in financial assets (i) It includes shares granted as collateral to transact foreign currency future contracts. Cash flow and cash equivalents information The following table shows the Company’s amounts of cash and cash equivalents as of September 30, 2015 and June 30, 2015: September 30, June 30, Cash at bank and on hand 550,075 260,534 Mutual funds 966 931 Total cash and cash equivalents 19 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash flow and cash equivalents information (Continued) Following is a detailed description of cash flows generated by the Company’s operations for the three-month periods ended September 30, 2015 and 2014: Note September 30, September 30, Profit for the period Adjustments for : Income tax expense 20 36,500 49,411 Amortization and depreciation 24 46,819 19,753 Loss / (Gain) from disposal of trading properties 241 (3,134) Gain from disposal of investment properties (155,868) - Provision for Directors’ fees 28,094 15,366 Long-term incentive program 28 3,482 7,105 Loss from derivative financial instruments 27 11,549 2,912 Fair value loss of financial assets at fair value through profit or loss 27 152,067 4,289 Financial results, net 228,962 88,259 Impairment of receivables 24 3,704 2,045 Provisions 17 1,140 (1,477) Share of profit of subsidiaries, associates and joint ventures 5 (36,981) (60,866) Unrealized foreign exchange loss, net (8,364) (989) Changes in operating assets and liabilities: Decrease (Increase) in inventories 10 23 (1,330) Decrease in trading properties 8 1,159 3,642 Increase in trade and other receivables 12 (74,547) (1,471) Increase in trade and other payables 15 37,992 35,357 Decrease in payroll and social security liabilities 16 (41,675) (36,623) Decrease in provisions 17 (429) (180) Net cash generated from operating activities before income tax paid 20 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash flow and cash equivalents information (Continued) The following table shows a detail of non-cash transactions occurred in the three-month periods ended September 30, 2015 and 2014: September 30, September 30, Non-cash transactions Increase in related parties borrowings through the sale of government bonds 140,000 - Increase in financial assets through dividends receivable 5,214 - Increase in financial assets through other receivables 156,574 - Increase in financial assets through borrowings obtained - 2,919 Financed purchase of property, plant and equipment 1,026 458 Repurchased of non-convertibles notes through other receivables 14,566 - Payment of related party borrowing through dividends receivable - 2,625 Acquisition of intangible assets by merger - 469 September 30, September 30, Merger of subsidiary company Assets Investment properties - 1,664 Trade and other receivables - 207 Liabilities Trade and other payables - (199) Income tax and minimum presumed income tax credit - 87 Deferred income tax (liabilities) assets - (112) Net value of non-cash assets included as a result of the merger - Increase in cash from the merger - 43 Net asset value incorporated by merger - Equity method prior to merger - Increase in cash from merger - - Correspond to merger with Conil S.A. 21 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other payables The following table shows the amounts of trade and other payables as of September 30, 2015 and June 30, 2015: September 30, June 30, Non-current Admission rights 140,283 133,281 Rent and service payments received in advance 5,353 7,543 Tenant deposits 3,018 4,649 Non-current trade payables Tax payment plans 15,920 17,566 Other income to be accrued 7,296 7,420 Other payables 5,955 5,955 Non-current other payables Related parties (Note 29) 22 38 Non-current trade and other payables Current Admission rights 134,677 128,225 Rent and service payments received in advance 134,789 124,386 Invoices to be received 103,374 82,514 Trade accounts payables 48,700 60,356 Payments received in advance 1,014 1,014 Tenant deposits 14,596 12,402 Current trade payables VAT payables 42,363 34,334 Withholding income tax 20,269 23,401 Tax payment plans 3,563 3,640 Dividends payable 7,374 7,374 Other tax payables 5,131 7,801 Other income to be accrued 495 495 Others 3,699 3,696 Current other payables Related parties (Note 29) 189,825 152,355 Current trade and other payables Total trade and other payables 22 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Payroll and social security liabilities The following table shows the Company´s payroll and social security liabilities as of September 30, 2015 and June 30, 2015: September 30, June 30, Current Provision for vacation, bonuses and others 26,744 62,782 Social security payable 8,184 13,524 Total payroll and social security liabilities Provisions The table below shows the movements in the Company's provisions for other liabilities categorized by type: Labor, legal and other claims At June 30, 2015 Additions (Note 26) 2,465 Unused amounts reversed (Note 26) (1,325) Used during the period (429) At September 30, 2015 The breakdown of total current and non-current provisions is as follows: September 30, June 30, Non-current 8,533 8,634 Current 21,793 20,981 23 IRSA PROPIEDADES COMERCIALES S.A Note to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Borrowings The following table shows the Company's borrowings as of September 30, 2015 and June 30, 2015: Book value Secured/ unsecured Currency Rate Effective interest rate % Nominal value September 30, June 30, Non-current Non-Convertible Notes Series I due 2017 (Note 29) Unsecured USD Fixed 7.875% 120,000 1,114,760 1,089,426 Non-Convertible Notes Class I due 2017 (viii) Unsecured Ps. Fixed / Floating (viii) 407,260 405,869 - Banco Citibank N.A loans (iv) Unsecured Ps. Fixed (iv) 13,594 6,386 8,158 Finance leases Secured USD Fixed (vii) 309 1,818 1,216 Non-current borrowings Related parties (v) (Note 2) Unsecured Ps. / USD Fixed / Floating (v) 2,343,819 2,255,385 Total non-current borrowings Current Non-Convertible Notes Series I due 2017 (Note 29) Unsecured USD Fixed 7.875% 120,000 33,469 11,234 Non-Convertible Notes Class I due 2017 (viii) Unsecured Ps. Fixed / Floating (viii) 407,260 908 - Banco Provincia de Buenos Aires loan (ii) Unsecured Ps. Fixed (ii) 148,222 146,064 6,468 Syndicated loans (i) (Note 29) Unsecured Ps. Fixed (i) 50,129 50,058 75,485 Banco Citibank N.A loans (iv) Unsecured Ps. Fixed (iv) 13,594 7,008 5,855 Bank overdrafts (iii) Unsecured Ps. Floating (iii) - 140,357 269,194 Finance leases obligation Secured USD Fixed (vii) 309 1,466 1,381 Current borrowings Related parties (v) and (vi) (Note 29) Unsecured Ps. / USD Fixed / Floating (vi) 241,119 278,337 Total current borrowings Total borrowings (i) On November 16, 2012, the Company subscribed a syndicated loan for Ps. 118,000. Principal is payable in nine quarterly consecutive installments and accrue a 15.01% rate. On June 12, 2013 the Company subscribed a new syndicated loan for Ps. 111,000. Principal is payable in nine quarterly consecutive installments and accrue a 15.25% rate. Both loans have been entered into with various banking institutions, one of which is Banco Hipotecario with one year grace period to start repayment (Note 29). (ii) On December 12, 2012, the Company subscribed a loan with Banco Provincia de Buenos Aires for Ps. 29 million. Principal is payable in 9 quarterly consecutive installments starting in December 2013 and with one year grace period to start repayment. On September 30, 2015, the Company subscribed a loan with Banco Provincia de Buenos Aires for Ps. 145 million. Principal is payable in twelve monthly consecutive installments and accrue interest at a 23% rate. (iii) Granted by diverse financial institutions. They accrue interest rates ranging from 20% to 24.5% annually, and are due within a maximum term of three months from the closing date of each period. (iv) On December 23, 2013, the Company subscribed a loan with Banco Citibank N.A. for Ps. 5.9 million and accrue interest at rate of 15.25%. Principal is repaid in nine quarterly consecutive installments starting in December 2014. Additionally, on December 30, 2014, the Company subscribed a new loan with Banco Citibank N.A. for Ps. 10 million and accrue interest at rate of 26.50%. Principal is repaid in nine quarterly consecutive installments starting in December 2015. (v) It includes credit lines with Fibesa S.A. and IRSA that bear interest at Badlar and at a fixed rate of 8.50%, respectively. (vi) It includes credit lines with Nuevo Puerto de Santa Fe that bear interest at Badlar rate. Additionally, credit lines with Panamerican Mall S.A. that bear interest at a fixed rate of 3.60% and at Libor rate plus 200 points. (vii) They accrue interest rates ranging from 3.2% to 14.3% annually. (viii) On September 18, 2ropiedades Comerciales S.A. issued non-convertible notes Class I at a mixed rate with a maturity of 18 months for an amount of Ps. 407.3 million. The first 3 months the interest rate will be fixed at 26.5% and from the fourth month until maturity pricing will be Badlar plus 4 basis points. Interest will be paid quarterly and principal will be repaid in full at maturity. 24 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Derivative financial instruments The following table shows the Company's derivative financial instruments as of September 30, 2015 and June 30, 2015: September 30, June 30, Liabilities Current Foreign-currency forward contracts 2,184 - Total Current - Total liabilities - Current and deferred income tax The detail of the income tax charge of the Company as of September 30, 2015 and 2014 is as follows: September 30, September 30, Current income tax 31,509 51,681 Deferred income tax 4,991 (2,270) Income tax - loss The legal tax rate for the Company is 35%. Movements on the deferred tax account are as follows: September 30, Assets / (Liabilities) June 30, Assets/ (Liabilities) Beginning of the period / year Balances added as a result of the merger (1) - (112) Income tax (4,991) 1,814 End of the period / year (1) Correspond to the merger with Conil S.A Below there is a reconciliation between the income tax recognized and that which would result from applying prevailing tax rate on the Profit before Income Tax for the three month periods ended September 30, 2015 and 2014: September 30, September 30, Result calculated at the tax rates in force 48,826 68,979 Tax effects of: Non-deductible items 617 1,735 Share of profit of subsidiaries, associates and joint ventures (12,943) (21,303) Income tax expense 25 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity See Note 25 to the Unaudited Condensed Interim Consolidated Financial Statements. Revenues For the three-month periods ended September 30, 2015 and 2014: September 30, September 30, Base rent 297,710 180,734 Contingent rent 122,828 76,045 Admission rights 40,279 30,692 Parking fees 24,622 17,147 Averaging of scheduled rent escalation 5,065 5,339 Management fees 6,459 4,976 Others 1,791 3,727 Total rental and service income Sale of trading properties 1,159 3,642 Total gain from disposal of trading properties Other revenues from consumer financing 28 55 Total other revenues from consumer financing 28 55 Total income from sales, rents and services Expenses and collective promotion fund 213,148 151,262 Total income from expenses and collective promotion funds Total revenues Costs For the three-month periods ended September 30, 2015 and 2014: September 30, September 30, Service charge expense and other operating costs 301,683 195,832 Total cost of property operations Cost of sale of trading properties 2,322 989 Total cost of sale of trading properties Other costs from consumer financing 31 74 Total other costs from consumer financing 31 74 Total costs (Note 24) 26 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Expenses by nature For the three-month period ended September 30, 2015: Costs Charges for services and other operating costs Cost of sale of trading properties Other costs from consumer financing General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel administrative expenses (Note 25) 86,948 - - 9,934 3,838 100,720 Maintenance, security, cleaning, repairs and others 79,416 728 - 1,670 88 81,902 Advertising and other selling expenses 43,915 - - - 3,428 47,343 Amortization and depreciation 45,807 18 - 948 46 46,819 Taxes, rates and contributions 24,172 96 - 536 17,942 42,746 Directors’ Fees - - - 30,381 - 30,381 Fees and payments for services 541 40 31 3,345 700 4,657 Leases and expenses 18,441 40 - 635 4 19,120 Allowance for doubtful accounts and other receivables (charge and recovery) - 3,704 3,704 Cost of sale of properties - 1,400 - - - 1,400 Other expenses 2,443 - - 3,425 206 6,074 Total expenses by nature 31 27 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Expenses by nature (Continued) For the three-month period ended September 30, 2014: Costs Charges for services and other operating costs Cost of sale of trading properties Other costs from consumer financing General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel administrative expenses (Note 25) 68,738 - - 3,688 1,842 74,268 Maintenance, security, cleaning, repairs and others 50,031 385 9 460 45 50,930 Advertising and other selling expenses 26,730 - - - 995 27,725 Amortization and depreciation 19,519 - - 207 27 19,753 Taxes, rates and contributions 16,677 78 - 292 11,428 28,475 Directors’ fees - - - 15,366 - 15,366 Fees and payments for services 5,605 - 65 2,814 696 9,180 Leases and expenses 4,938 13 - 388 42 5,381 Allowance for doubtful accounts and other receivables (charge and recovery) - 2,045 2,045 Cost of sale of properties - 508 - - - 508 Other expenses 3,594 5 - 913 10 4,522 Total expenses by nature 74 238,153 28 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Employee costs For the three-month periods ended September 30, 2015 and 2014: September 30, September 30, Salaries, bonuses and social security costs 97,238 67,163 Equity incentive plan cost (Note 28) 3,482 7,105 Employee costs Other operating results, net For the three-month periods ended September 30, 2015 and 2014: September 30, September 30, Management fees 6,062 4,538 Lawsuits (Note 17) (1,140) 1,477 Donations (1,161) (3,151) Others (1,549) (730) Total other operating results, net Financial results, net For the three-month periods ended September 30, 2015 and 2014: September 30, September 30, Finance income: - Interest income 15,482 8,888 - Foreign exchange 14,702 7,997 Finance income Finance costs: - Interest expense (106,974) (68,829) - Foreign exchange (129,448) (36,390) - Other finance costs (13,964) (7,882) Subtotal financial costs Less: Capitalized borrowing costs - 2,034 Finance cost Other financial results: - Fair value loss of financial instruments at fair value through profit or loss (152,067) (4,289) - Loss from derivative financial instruments (11,549) (2,912) - Gain from repurchase of Non-Convertible Notes 36 - Other financial results Total financial results, net 29 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Long-term incentive plan See description of Company´s share-based payments in Note 32 to the Unaudited Condensed Interim Consolidated Financial Statements. As of September 30, 2015 and 2014, Ps. 3,482 and Ps. 7,105, respectively, were charged to the Statement of Income. Related party transactions During the normal course of business, the Group conducts transactions with different entities or parties related to it. An individual or legal entity is considered a related party where: - An entity, individual or close relative of such individual or legal entity exercises control, or joint control, or significant influence over the reporting entity, or is a member of the Board of Directors or the Senior Management of the entity or its controlling company. - An entity is a subsidiary, associate or joint venture of the entity or its controlling or controlled company. The other transactions conducted with related parties are described in the annual Financial Statements for the fiscal year ended June 30, 2015. 30 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of September 30, 2015: Related party Description of transaction Non-current Investments in financial assets Current Investments in financial assets Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Direct parent company IRSA Inversiones y Reimbursement of expenses - - - 36,006 - Representaciones Corporate services - - - 21,610 - Sociedad Anónima (IRSA) Borrowings - - - 180,116 - Sale of properties - (2,321,581) (42,208) Long-term incentive plan - (51,851) - - Leases’ collections - - - 825 - Leases and/or rights of spaces use - - - 88 - Non-Convertible Notes 58,019 1,176 - (37,195) (1,146) Total direct parent company - - Direct parent company of IRSA Cresud S.A.C.I.F. y A. Reimbursement of expenses - (5,957) - - Long-term incentive plan - (18,580) - - Leases and/or rights of spaces use - - - 1,121 - Corporate services - (38,562) - - Non-Convertible Notes 12,388 14 - Total direct parent company of IRSA 14 - Associates of IRSA Propiedades Comerciales Tarshop S.A. Reimbursement of expenses - - - 1,368 - Leases and/or rights of spaces use - (10) (500) - - Total Associates of IRSA Propiedades Comerciales - Joint ventures of IRSA Propiedades Comerciales Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - - - 1,096 - Management fees - - - 3,043 - Leases and/or rights of spaces use - (735) - - Borrowings - (8,227) Quality Invest S.A. Management fees - - - 22 - Reimbursement of expenses - - - 30 - Entretenimiento Universal S.A. Reimbursement of expenses - - - 67 - Borrowings - - - 84 - Entertainment Holdings S.A. Reimbursement of expenses - - - 138 - Borrowings - - - 75 - Total joint venture of IRSA Propiedades Comerciales - 31 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Non-current Investments in financial assets Current Investments in financial assets Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Subsidiaries of IRSA Llao Llao Resorts S.A. Hotel services - - - 1 - Nuevas Fronteras S.A Reimbursement of expenses - - - 28 - Hotel services - (21) - - Baicom Networks S.A. Reimbursement of expenses - - - 2 - IRSA International LLC Reimbursement of expenses - - - 117 - E-Commerce Latina S.A. Reimbursement of expenses - - - 211 - Total subsidiaries of IRSA - Subsidiaries of Cresud Futuros y Opciones.Com S.A. Reimbursement of expenses - - - 96 - FyO Trading S.A. Reimbursement of expenses - (3) - - Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) Borrowings - (2,575) - - Total subsidiaries of Cresud - - - 96 - - - Subsidiaries of IRSA Propiedades Comerciales Arcos del Gourmet S.A. Reimbursement of expenses - - - 19,931 - Management fees - - - 15,562 - Leases and/or rights of spaces use. - - 101,977 30,670 - Borrowings - - - 6,603 - Other receivables - - - 15,385 - Emprendimiento Recoleta S.A. Reimbursement of expenses - - - 2,359 - Management fees - - - 1,419 - Advertising space - - - 674 - Leases and/or rights of spaces use. - - - 697 - Non-Convertible notes - (1,234) (38) Fibesa S.A. Reimbursement of expenses - - - 372 - Leases’ collections - - - 3 - Long-term incentive plan - - - 64 - Management fees - - - 17 - Borrowings - (22,238) (6,703) 32 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Non-current Investments in financial assets Current Investments in financial assets Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Panamerican Mall S.A. Reimbursement of expenses - - - 26,703 - Advertising space - - - 1,333 - Leases and/or rights of spaces use. - (2,646) - - Management fees - - - 7,083 - Leases’ collections - (173) - - Borrowings - (183,981) Shopping Neuquén S.A. Reimbursement of expenses - - - 17,609 - Borrowings - - 11,661 - Leases and/or rights of spaces use. - - 202,557 30,360 - Torodur S.A. Reimbursement of expenses - - - 2 - Total subsidiaries of IRSA Propiedades Comerciales - - - Associates of IRSA Banco Hipotecario S.A. Reimbursement of expenses - (272) - - Leases and/or rights of spaces use. - - - 335 - Advances - (50) - - Borrowings - (10,728) Banco de Crédito y Securitización Leases and/or rights of spaces use. - - - 36 - Total associate of IRSA - Joint venture of IRSA Cyrsa S.A. Reimbursement of expenses - (6) - - Total joint venture of IRSA - Other related parties Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - - - 174 - Boulevard Norte S.A. Reimbursement of expenses - - - 779 - Borrowings - - - 5 - Ogden Argentina S.A. Reimbursement of expenses - - - 121 - Borrowings - - - 761 - Estudio Zang, Bergel & Viñes Legal services - - - 385 - (419) - - Austral Gold Reimbursement of expenses - - - 472 - Fundación Museo de los Niños Reimbursement of expenses - - - 99 - (10) - - Leases and/or rights of spaces use. - - - 778 - Fundación IRSA Reimbursement of expenses - - - 39 - Total other related parties - 33 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Non-current Investments in financial assets Current Investments in financial assets Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Directors Directors Fees - (67,450) - - Reimbursement of expenses - (15) - - Guarantee deposits - (12) - - - Total Directors - Total 34 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2015: Related party Description of transaction Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima (IRSA) Reimbursement of expenses - 13,790 - Corporate services - 12,558 - Borrowings - 38,291 - Sale of properties - (2,239,283) (88,825) Long-term incentive plan - - - (47,743) Leases - 765 - Non-Convertible Notes - (35,862) (390) Total direct parent company - - Direct parent company of IRSA Cresud S.A.C.I.F. y A. Reimbursement of expenses - - - (5,540) - - Leases and/or rights of spaces use - 264 - Long-term incentive plan - - - (16,575) - - Corporate services - - - (35,106) - - Total direct parent company of IRSA - Associates of IRSA Propiedades Comerciales Tarshop S.A. Reimbursement of expenses - 1,789 - Leases and/or rights of spaces use - - (26) (686) - - Total associates of IRSA Propiedades Comerciales - - - Joint ventures of IRSA Propiedades Comerciales Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - 545 - Leases and/or rights of spaces use - - - (594) - - Borrowings - (7,826) Management fees - 2,644 - Quality Invest S.A. Management fees - 22 - Reimbursement of expenses - 29 - Entretenimiento Universal S.A. Reimbursement of expenses - 115 - Borrowings - 80 - Entertainment Holdings S.A. Reimbursement of expenses - 211 - Borrowings - 72 - Total Joint ventures of IRSA Propiedades Comerciales - - - Subsidiaries of IRSA Llao Llao Resorts S.A. Hotel services - 5 - Nuevas Fronteras S.A Reimbursement of expenses - - - (3) - - Hotel services - - - (22) - - Baicom Networks S.A. Reimbursement of expenses. - 2 - IRSA International LLC Reimbursement of expenses - 113 - E-Commerce Latina S.A. Reimbursement of expenses - 101 - Total subsidiaries of IRSA - 35 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Subsidiaries of Cresud Futuros y Opciones.Com S.A. Reimbursement of expenses - 115 - Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) Borrowings - - - (3,064) - - FyO Trading S.A. Reimbursement of expenses - 1 - Total subsidiaries of Cresud - - Subsidiaries of IRSA Propiedades Comerciales Arcos del Gourmet S.A. Reimbursement of expenses - 1,521 - Leases and/or rights of spaces use 109,644 30,670 - Management fees - 17,900 - Borrowings - 4,781 - Other receivables - 15,374 - Emprendimiento Recoleta S.A. Reimbursement of expenses - 2,679 - Management fees - 223 - Leases and/or rights of spaces use - - - (220) - - Leases’ collections - 27 - Non-Convertible notes - (1,191) (13) Fibesa S.A. Reimbursement of expenses - 489 - Long-term incentive plan - 64 - Management fees - 17 - Leases’ collections - 3 - Borrowings - (16,102) (5,789) Panamerican Mall S.A. Reimbursement of expenses - 18,935 - Management fees - 3,687 - Leases’ collections - - - (464) - - Non-Convertible notes - (14,210) (154) Leases and/or rights of spaces use - - - (1,074) - - Borrowings - (175,897) Transfer of securities - 171,090 - Shopping Neuquén S.A. Reimbursement of expenses - 7,339 - Borrowings 11,402 - Leases and/or rights of spaces use 210,150 30,360 - Torodur S.A. Reimbursement of expenses - 3 - Total subsidiaries of IRSA Propiedades Comerciales - 36 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Associates of IRSA Banco Hipotecario S.A. Reimbursement of expenses - - - (62) - - Advances - - - (1,428) - - Leases and/or rights of spaces’ use - 745 - Borrowings - (15,783) Banco de Crédito y Securitización Leases and/or rights of spaces’ use - 1,766 - Total associate of IRSA - - - Joint ventures of IRSA Cyrsa S.A. Reimbursement of expenses - - - (12) - - Total Joint ventures of IRSA - Other related parties Boulevard Norte S.A. Reimbursement of expenses - 881 - Borrowings - 5 - Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - 131 - Ogden Argentina S.A. Reimbursement of expenses - 250 - Borrowings - 724 - Estudio Zang, Bergel & Viñes Legal services - 377 - (391) - - Fundación Museo de los Niños Reimbursement of expenses - 90 - Leases and/or rights of spaces’ use - 750 - Austral Gold Reimbursement of expenses - 3 - Fundación IRSA Reimbursement of expenses - 37 - Total other related parties - Directors Directors Fees - - - (39,356) - - Reimbursement of expenses - - - (15) - - Guarantee deposits - - (12) - - - Total directors - Total 37 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the results and transactions with related parties for the three-month period ended September 30, 2015: Related Party Leases and/or rights of use Fees Corporate Services Financial operations Donations Letting fees Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima 791 - 5,093 (130,617) - 15 Total direct parent company - - 15 Direct parent company of IRSA Cresud S.A.CI.F. y A. 373 - (18,497) 2,139 - - Total direct parent company of IRSA - - - Subsidiaries of IRSA Propiedades Comerciales Emprendimientos Recoleta S.A. 273 1,525 - (69) - - Panamerican Mall S.A. (1,278) 3,907 - (8,085) - - Arcos del Gourmet S.A. (7,667) 12 - 332 - - Fibesa S.A. 320 41 - (914) - - Shopping Neuquén S.A. (7,594) - - 259 - - Total subsidiaries of IRSA Propiedades Comerciales - - - Associates of IRSA Propiedades Comerciales Tarshop S.A. 2,502 - Total associates of IRSA Propiedades Comerciales - Other related parties Estudio Zang, Bergel & Viñes - (707) - Fundación IRSA - 96 - Ogden Argentina S.A. - - - 37 - - Hamonet S.A. (46) - Isaac Elsztain e Hijos S.A. (88) - Total other related parties - 37 96 - 38 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related Party Leases and/or rights of use Fees Corporate Services Financial operations Donations Letting fees and others Directors and Senior Management Directors - (30,381) - Senior Management - (1,249) - Total Directors and Senior Management - Joint Ventures of IRSA Propiedades Comerciales Quality Invest S.A. - 54 - Nuevo Puerto Santa Fe S.A. (142) 523 - (401) - - Entrenimiento Universal S.A. - - - 3 - - Entertainment Holdings S.A - - - 3 - - Total Joint Ventures of IRSA Propiedades Comerciales - - - Subsidiary of Cresud Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) - 94 Total subsidiary of Cresud - 94 Associates of IRSA Banco Hipotecario S.A. 556 - Banco de Crédito y Securitización 1,259 - Total associates of IRSA - 96 39 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the results and transactions with related parties for the three-month period ended September 30, 2014: Related Party Leases and/or rights of use Fees Corporate Services Financial operations Donations Letting fees Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima (1,192) - - 6,405 - - Total direct parent company - Direct parent company of IRSA Cresud S.A.CI.F. y A. (21) - (13,842) (1,261) - - Total direct parent company of IRSA - - - Subsidiaries of IRSA Propiedades Comerciales Emprendimientos Recoleta S.A. (121) 180 - (61) - - Panamerican Mall S.A. (1,438) 2,825 - (303) - - Arcos del Gourmet S.A. - 1,129 - Fibesa S.A. - 41 - (1,488) - (54) Torodur S.A. - - - (1) - - Shopping Neuquén S.A. (480) - - 350 - - Total subsidiaries of IRSA Propiedades Comerciales - - Associates of IRSA Propiedades Comerciales Tarshop S.A. 637 - Total associates of IRSA Propiedades Comerciales - Other related parties Estudio Zang, Bergel & Viñes - (433) - Fundación IRSA - (1,159) - Hamonet S.A. (41) - Isaac Elsztain e Hijos S.A. (79) - Total other related parties - - - 40 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related Party Leases and/or rights of use Fees Corporate Services Financial operations Donations Letting fees Directors and Senior Management Directors - (15,366) - Senior Management - (1,425) - Total Directors and Senior Management - Joint ventures of IRSA Propiedades Comerciales Quality Invest S.A. - 54 - Nuevo Puerto Santa Fe S.A. (239) 310 - (300) - - Entrenimiento Universal S.A. - - - 3 - - Entertainment Holdings S.A - - - 3 - - Total joint ventures of IRSA Propiedades Comerciales - - - Subsidiary of Cresud Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) - - - 108 - - Total subsidiary of Cresud - Subsidiary of IRSA Tyrus S.A. - - - 3,063 - - Total subsidiary of IRSA - Associates of IRSA Banco Hipotecario S.A. 127 - - (549) - - Total associates of IRSA - 41 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Special Reserve Pursuant to CNV General Ruling N° 609/12, the Company set up a special reserve reflecting the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared according to IFRS and the balance at closing of retained earnings disclosed in the last financial statements prepared in accordance with previously effective accounting standards. This reserve may not be used to make distributions in kind or in cash, and may only be reversed to be capitalized, or otherwise to absorb potential negative balances in Retained Earnings. CNV General Ruling N° 622 As required by Section 1°, Chapter III, Title IV of CNV General Ruling N° 622, below there is a detail of the notes to the Unaudited Condensed Interim Separate Financial Statements that disclosure the information required by the resolution in Exhibits. Exhibit A - Property, plant and equipment Note 6 - Investment properties Note 7 - Property, plant and equipment Exhibit B - Intangible assets Note 9 - Intangible assets Exhibit C - Equity investments Note 5 –Equity Investments in subsidiaries, associates and joint ventures Exhibit D - Other investments Note 11 - Financial instruments by category Note 13 - Investments in financial assets Note 14 - Cash and cash equivalents information Exhibit E – Provisions Note 12 - Trade and other receivables Note 17 - Provisions Exhibit F – Cost of sales and services provided Note 8 - Trading properties Note 23 - Costs Exhibit G - Foreign currency assets and liabilities Note 32 - Foreign currency assets and liabilities 42 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Foreign currency assets and liabilities Book amounts of foreign currency assets and liabilities are as follows: Items (*) Amount of foreign currency Prevailing exchange rate (1) Total as of 09.30.15 Amount of foreign currency Prevailing exchange rate (1) Total as of 06.30.15 Asset Trade and other receivables US Dollar 2,579 9.322 24,039 2,882 8.988 25,902 Trade and other receivables with related parties US Dollar 19,308 9.422 181,919 4,697 9.088 42,682 Total trade and other receivables Investments in financial assets US Dollar 6,431 9.322 59,952 - - - Investment in financial assets with related parties US Dollar 7,599 9.422 71,597 - - - Total investments in financial assets - Cash and cash equivalents US Dollar 58,871 9.322 548,791 26,120 8.988 234,769 Pounds - - - 1 14.134 21 Euros 13 10.404 140 13 10.005 135 Total cash and cash equivalents Total Assets as of 09.30.15 - Total Assets as of 06.30.15 - Liabilities Trade and other payables US Dollar 4,507 9.422 42,469 3,696 9.088 33,585 Euros - - - 1 14.318 15 Trade and other payables with related parties US Dollar 4 9.422 39 6 9.088 50 Total trade and other payables Borrowings US Dollar 117,982 9.422 1,111,622 115,816 9.088 1,052,537 Borrowings from related parties US Dollar 274,663 9.422 2,587,875 281,206 9.088 2,555,598 Total borrowings Total Liabilities as of 09.30.15 - Total Liabilities as of 06.30.15 - (*) The Company uses some complementary financial instruments with the purpose of reducing its expose to exchange rate movements. Exchange rate as of September 30, 2015 and June 30, 2015 according to Banco Nación Argentina. 43 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina CNV General Ruling N° 629/14 – Storage of documentation On August 14, 2014, the CNV issued General Ruling N° 629 whereby it introduced amendments to rules related to storage and conservation of corporate books, accounting books and commercial documentation. In this sense, it should be noted that the Company has entrusted the storage of certain non-sensitive and old information to the following providers: Documentation storage provider Home location Iron Mountain Argentina S.A. Av. Amancio Alcorta 2482, Autonomous City of Buenos Aires Iron Mountain Argentina S.A. Pedro de Mendoza 2143, Autonomous City of Buenos Aires Iron Mountain Argentina S.A. Saraza 6135, Autonomous City of Buenos Aires Iron Mountain Argentina S.A. Azara 1245, Autonomous City of Buenos Aires (i) Iron Mountain Argentina S.A. Polígono Industrial Spegazzini, Au Ezeiza-Cañuelas KM 45 Iron Mountain Argentina S.A. Cañada de Gómez 3825, Autonomous City of Buenos Aires (i) On February 5, 2014 there was a widely known fire in Iron Mountain Argentina’s warehouse. To the date of issuance of these Unaudited Financial Statements, the Company has not been notified whether the documentation submitted has been actually affected by the fire and its condition after the accident. Nevertheless, based on the internal review carried out by the Company, duly reported to the Argentine Securities Exchange Commission on February 12, 2014, the information kept at the Iron Mountain warehouse that were on fire do not appear to be sensitive or capable of affecting normal business operations. It is further noted that a detailed list of all documentation held in custody by providers, as well as documentation required in section 5 a.3) of section I, Chapter V, Title II of the RULES (2013 as amended) are available at the registered office. Subsequent events See Note 37 to the Unaudited Condensed Interim Consolidated Financial Statements. 44 IRSA PROPIEDADES COMERCIALES S.A Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Separate Statement of Financial Position as of September 30, 2015 (Stated in thousands of pesos) Free translation from the original prepared in Spanish for the publication in Argentina 1. Specific and significant legal systems that imply contingent lapsing or rebirth of benefits envisaged by such provisions. None. 2. Significant changes in the Company´s activities or other similar circumstances that occurred during the fiscal years included in the financial statements, which affect their comparison with financial statements filed in previous fiscal years, or that could affect those to be filed in future fiscal years. See Note 2.1 3. Receivables and liabilities by maturity date. Items Falling due Without term Without term To be due Total 09.30.15 Current Non-current Up to 3 months From 3 to 6 months From 6 to 9 months From 9 to 12 months From 1 to 2 years From 2 to 3 years From 3 to 4 years From 4 years on Receivables Trade and other receivables 71,338 - 2,343 594,249 90,320 70,850 222,462 355,561 173 11,661 - 1,418,957 Total - - Liabilities Trade and other payables 55,335 - - 496,932 64,998 51,491 41,113 101,776 47,898 6,201 21,972 887,716 Borrowings - - - 435,989 91,497 49,301 43,662 1,525,586 3,247 22,238 2,321,581 4,493,101 Tax payables - - 98,642 43,058 - - 31,509 - - - 173,209 Payroll and social security liabilities - - - 26,484 - - 8,444 - 34,928 Provision - 21,793 8,533 - 30,326 Total 45 IRSA PROPIEDADES COMERCIALES S.A Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Separate Statement of Financial Position as of September 30, 2015 (Stated in thousands of pesos) Free translation from the original prepared in Spanish for the publication in Argentina 4.a. Breakdown of accounts receivable and liabilities by currency and maturity. Items Current Non-current Totals Local currency Foreign currency Total Local currency Foreign currency Total Local currency Foreign currency Total Receivables Trade and other receivables 848,690 200,529 1,049,219 364,309 5,429 369,738 1,212,999 205,958 1,418,957 Total Liabilities Trade and other payables 667,544 42,325 709,869 177,664 183 177,847 845,208 42,508 887,716 Borrowings 359,108 261,341 620,449 434,496 3,438,156 3,872,652 793,604 3,699,497 4,493,101 Tax payables 43,058 - 43,058 130,151 - 130,151 173,209 - 173,209 Payroll and social security liabilities 34,928 - 34,928 - - - 34,928 - 34,928 Provisions 21,793 - 21,793 8,533 - 8,533 30,326 - 30,326 Total 4.b. Breakdown of accounts receivable and liabilities by adjustment clause. At September 30, 2015 there are not receivable and liabilities subject to adjustment clause. 46 IRSA PROPIEDADES COMERCIALES S.A Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Separate Statement of Financial Position as of September 30, 2015 (Stated in thousands of pesos) Free translation from the original prepared in Spanish for the publication in Argentina 4.c. Breakdown of accounts receivable and liabilities by interest clause. Items Current Non-current Accruing interest Non- Accruing interest Total Accruing interest Non-Accruing interest Subtotal Accruing interest Non-Accruing interest Subtotal Fixed rate Floating rate Fixed rate Floating rate Fixed rate Floating rate Receivables Trade and other receivables - 198,258 850,961 1,049,219 - 11,661 358,077 369,738 - 209,919 1,209,038 1,418,957 Total - - - Liabilities Trade and other payables 4,320 1,963 703,586 709,869 10,408 8,010 159,429 177,847 14,728 9,973 863,015 887,716 Borrowings 281,496 341,642 (2,689) 620,449 3,848,662 24,056 (66) 3,872,652 4,130,158 365,698 (2,755) 4,493,101 Tax payables - - 43,058 43,058 - - 130,151 130,151 - - 173,209 173,209 Payroll and social security liabilities - - 34,928 34,928 - 34,928 34,928 Provisions - - 21,793 21,793 - - 8,533 8,533 - - 30,326 30,326 Total 285,816 343,605 800,676 1,430,097 3,859,070 32,066 298,047 4,189,183 4,144,886 375,671 1,098,723 5,619,280 47 IRSA PROPIEDADES COMERCIALES S.A Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Separate Statement of Financial Position as of September 30, 2015 (Stated in thousands of pesos) Free translation from the original prepared in Spanish for the publication in Argentina 5. Related parties. a. Interest in related parties. See Note 5. b. Related parties debit/credit balances. See Note 29. 6. Borrowings to directors. See Note 29. 7. Inventories. In view of the nature of the inventories, no physical inventories are performed and there are no slow turnover assets. 8. Current values. See Note 2 to the Unaudited Condensed Interim Consolidated Financial Statements. 9. Appraisal revaluation of fixed assets. None. Obsolete unused fixed assets. None. Equity interest in other companies in excess of that permitted by section 31 of law N° 19,550. None. 48 IRSA PROPIEDADES COMERCIALES S.A Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Separate Statement of Financial Position as of September 30, 2015 (Stated in thousands of pesos) Free translation from the original prepared in Spanish for the publication in Argentina Recovery values. See Note 2 to the Unaudited Condensed Interim Consolidated Financial Statements. Insurances Real Estate Insured amounts in USD Accounting values in Ps. Risk covered Abasto - Shopping center and offices 204,247 121,295 Fire, full risk and dismissed profit Alto Palermo 112,288 82,853 Fire, full risk and dismissed profit Alto Palermo Shopping Annex 1,715 30,818 Fire, full risk and dismissed profit Mendoza Plaza 119,182 59,639 Fire, full risk and dismissed profit Paseo Alcorta 86,503 40,004 Fire, full risk and dismissed profit Alto Avellaneda 80,363 50,549 Fire, full risk and dismissed profit Alto Rosario 76,897 62,793 Full risk, construction and assembly Patio Bullrich 45,637 62,365 Fire, full risk and dismissed profit Córdoba Shopping – Villa Cabrera 53,043 50,749 Fire, full risk and dismissed profit Alto Noa 39,871 13,249 Fire, full risk and dismissed profit Soleil Premium Outlet 39,325 83,303 Fire, full risk and dismissed profit República building 62,244 688,854 Fire, full risk and dismissed profit Intercontinental building 71,498 220,267 Fire, full risk and dismissed profit Bouchard 710 41,954 506,386 Fire, full risk and dismissed profit Suipacha 664 20,442 120,375 Fire, full risk and dismissed profit Della Paolera 265 95,550 523,032 Fire, full risk and dismissed profit Alto Comahue 37,877 311,369 Fire, full risk and dismissed profit Distrito Arcos 5,079 243,198 Fire, full risk and dismissed profit Buenos Aires Design 32,193 7,694 Fire, full risk and dismissed profit Patio Olmos 18,978 25,988 Fire, full risk and dismissed profit Dot Baires Shopping 180,772 400,429 Fire, full risk and dismissed profit Edificio Dot 21,456 118,528 Fire, full risk and dismissed profit Building annexed to DOT 30,389 25,336 Fire, full risk and dismissed profit Anchorena 665 5,245 11,666 Fire, full risk and dismissed profit Caballito Ferro 2,469 36,890 Fire, full risk and dismissed profit Zelaya 3102 534 1,442 Fire, full risk and dismissed profit SUBTOTAL 1,485,751 3,899,071 Unique policy 30,000 Third party liability The insurance amounts not include the land value and correspond to the reconstruction value of the building. In our opinion, the above-described policies adequately cover current risks. Allowances and provisions that, taken individually or as a whole, exceed 2% of the shareholder’s equity. None. Contingent situations at the date of the financial statements which probabilities are not remote and the effects on the Company´s financial position have not been recognized. Not applicable 49 IRSA PROPIEDADES COMERCIALES S.A Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Separate Statement of Financial Position as of September 30, 2015 (Stated in thousands of pesos) Free translation from the original prepared in Spanish for the publication in Argentina Status of the proceedings leading to the capitalization of irrevocable contributions towards future subscriptions. Not applicable Unpaid accumulated dividends on preferred shares. None. Restrictions on distributions of profits. See Note 25 to the Unaudited Condensed Consolidated Financial Statements. 50 Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM SEPARATE FINANCIAL STATEMENTS To the Shareholders, President and Directors of IRSA PROPIEDADES COMERCIALES S.A. Legal address: Moreno 877 – 22° floor Autonomous City Buenos Aires Tax Code No. 30-52767733-1 Introduction We have reviewed the unaudited condensed interim separate financial statements attached of IRSA PROPIEDADES COMERCIALES S.A. (hereinafter “the Company”) which included the unaudited condensed interim separate statements of financial position as of September 30, 2015, and the unaudited condensed interim separate statements of comprehensive income for the three-month period ended September 30, 2015 and the unaudited condensed interim separate statements of changes in shareholders’ equity and the unaudited condensed interim separate statements of cash flows for the three-month period ended September 30,2015 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June 30, 2015 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to these financial statements. Management responsibility The Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim separate financial statements in accordance with professional accounting standards of Technical Resolution No. 26 of the Argentine Federation of Professional Councils in Economic Sciences (FACPCE) added by the National Securities Commission (CNV) to its regulations. Those standards differ from the International Financial Reporting Standards (IFRS) and, especially, from the International Accounting Standard No 34 "Interim Financial Reporting" (IAS 34) approved by the International Accounting Standard Board (IASB) and used for the preparation of the unaudited condensed interim consolidated financial statements of IRSA PROPIEDADES COMERCIALES S.A. with its subsidiaries as to the aspects mentioned in note 2.2 to the unaudited condensed interim separate financial statements attached. Free translation from the original prepared in Spanish for publication in Argentina Scope of our review Our review was limited to the application of the procedures established in the International Standard on Review Engagements ISRE 2410 "Review of interim financial information performed by the independent auditor of the entity", which was adopted as a review standard in Argentina through Technical Resolution No. 33 of the FACPCE as approved by the International Auditing and Assurance Standards Board (IAASB). A review of interim financial information consists of making inquiries of persons responsible for the preparation of the information included in the unaudited condensed interim separate financial statements, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion on the separate statement of financial position, the separate statement of comprehensive income and separate statement of cash flow of the Company. Conclusion Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim separate financial statements mentioned in the first paragraph of this report have not been prepared in all material respects in accordance with the regulations of Technical Resolution No. 26 of the Argentine Federation of Professional Councils in Economic Sciences for separate financial statements of a parent company. Report on compliance with current regulations In accordance with current regulations, we report about IRSA PROPIEDADES COMERCIALES S.A. that: a) the unaudited condensed interim separate financial statements of IRSA PROPIEDADES COMERCIALES S.A. are recorded in the "Inventory and Balance Sheet Book", and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and in the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements of IRSA PROPIEDADES COMERCIALES S.A. arise from accounting records carried in all formal aspects in conformity with the applicable legal provisions; c) we have read the additional information to the notes to the unaudited condensed interim separate statements required by section 68 of the listing regulations of the Buenos Aires Stock Exchange and by section 12 of Chapter III Title IV of the text of the National Securities Commission, on which, as regards those matters that are within our competence, we have no observations to make; Free translation from the original prepared in Spanish for publication in Argentina d) at of September 30, 2015, the debt of IRSA PROPIEDADES COMERCIALES S.A. owed in favor of the Argentina Integrated Pension System which arises from accounting records and submissions amounted to Ps. 5,723,468, which was no callable at that date. Autonomous City of Buenos Aires, November 09, 2015 PRICE WATERHOUSE & CO. S.R.L. (Partner ) C.P.C.E.C.A.B.A. Tº 1 Fº 17 Eduardo A. Loiácono Public Accountant (UBA) C.P.C.E.C.A.B.A. Tº 326 Fº 94 ABELOVICH, POLANO & ASOCIADOS S.R.L. (Partner) C.P.C.E. C.A.B.A. T° 1 F° 30 Noemí I. Cohn Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. T° 116 F° 135 IRSA Propiedades Comerciales Sociedad Anónima Summary as of September 30, 2015 I. Brief comment on the Group’s activities during the period, including references to significant events occurred after the end of the period. Consolidated Income* in ARS M IQ 16 IQ 15 var (ARS) var (%) Revenues 842.4 575.9 266.5 46.3% Operating income 546.4 290.7 255.8 88.0% Depreciation and Amortization 61.3 25.9 35.4 136.6% EBITDA 607.8 316.6 291.2 92.0% Income for the period 111.1 156.3 (45.1) (28.9)% * Consistent with the Comprehensive Income Statement (excludes interests in joint ventures) The Company’s revenues grew by 46.3% in the first three months of fiscal year 2016, mainly driven by the “Shopping Centers” segment, reflecting the opening of two shopping centers: “Distrito Arcos” and “Alto Comahue” during fiscal year 2015, and the “Offices” segment, due to the acquisition of buildings from our controlling company IRSA during the second quarter of 2015. Operating Income reached ARS 546.4 million, an 88.0% increase compared to the first quarter of 2015. This growth rate, which outpaced that of revenues, was mainly driven by higher sales from investment properties, as we disposed of 5,963 square meters in Edificio Intercontinental Plaza located in the neighborhood of “Montserrat”, in the City of Buenos Aires. Net Income for the period under review decreased by ARS 45.1 million, explained mainly by the higher financial burden, primarily resulting from the financed acquisition of offices from IRSA and the exchange rate variation. 1 IRSA Propiedades Comerciales Sociedad Anónima Summary as of September 30, 2015 II. Shopping Centers Our tenants’ sales reached ARS 6,588.2 million during the first three months of fiscal year 2016, 44.5% higher than in the same period of 2015 (36.3% without considering sales from Distrito Arcos or Alto Comahue Shopping). In the first quarter of 2015, there had been a slight deceleration in the growth of sales. Our portfolio’s leaseable area totaled 334,055 square meters during the period under review, whereas the occupancy rate increased slightly, reaching 98.9% Shopping Centers (in ARS M) IQ 16 IQ 15 var % Revenues 532.8 387.7 37.4% Operating Income 384.7 280.0 37.4% Depreciation and Amortization 34.9 24.5 42.8% EBITDA 419.6 304.5 37.8% Shopping Centers’ Operating Indicators IQ 16 IQ 15 Gross Leaseable Area (sqm) (1) (2) 334,055 310,254 Tenants’ Sales (3 month cumulative – ARS MM) 6,588.2 4,559.0 Occupancy 98.9% 98.5% (1) Percentage over gross leaseable area at period end. (2) Excludes Museo de los Niños in Abasto Shopping and Alto Rosario Shopping. Revenues from this segment grew 37.4% during this quarter, whereas Operating Income reached ARS 384.7 million (+ 37.4% compared to the first quarter of 2015). This rise is explained mainly by the increase in gross income. The EBITDA margin was 78.8%, in line with the margins recorded in 2015. Operating data of our Shopping Centers Shopping Center Date of Acquisition Gross Leaseable Area (sqm) Stores Occupancy IRSA CP’s Interest Book Value (ARS thousand) Abasto (5) Jul-94 36,669 170 99,8% 100% 110,986 Alto Palermo Nov-97 19,545 144 99,7% 100% 82,853 Alto Avellaneda Nov-97 36,729 138 100,0% 100% 50,549 Alcorta Shopping Jun-97 15,433 106 99,2% 100% 40,004 Patio Bullrich Oct-98 11,636 87 99,4% 100% 62,365 Alto Noa Mar-95 19,073 89 99,7% 100% 13,249 Buenos Aires Design Nov-97 13,889 63 97,9% 53,7% 7,694 Mendoza Plaza Dec-94 42,040 144 96,9% 100% 59,639 Alto Rosario (5) Nov-04 28,395 146 97,9% 100% 62,793 Córdoba Shopping –Villa Cabrera Dec-06 15,344 107 99,8% 100% 50,749 Dot Baires Shopping May-09 49,848 154 100,0% 80% 400,429 Soleil Premium Outlet Jul-10 13,993 78 99,4% 100% 83,303 La Ribera Shopping Aug-11 9,787 61 98,7% 50% 26,273 Distrito Arcos (6) Dec-14 12,127 63 97,3% 90,0% 243,198 Alto Comahue (7) Mar-15 9,547 102 94,8% 99,1% 311,369 Total 98,9% Notes: (1) Corresponds to gross leasable area in each property. Excludes common areas and parking spaces. (2) Calculated dividing occupied square meters by leasable area on the last day of the year. (3) Effective interest held by the company in each of its business units. (4) Cost of acquisition plus improvements, less cumulative depreciation, plus adjustment for inflation, if any. Amounts are stated in thousands of pesos (ARS). (5) Excludes Museo de los Niños (3,732 square meters in Abasto and 1,261 square meters in Alto Rosario). (6) Opening on December 18, 2014. (7) Opening on March 17, 2015. 2 IRSA Propiedades Comerciales Sociedad Anónima Summary as of September 30, 2015 Cumulative tenants’ sales as of September 30 of fiscal periods 2016 and 2015 (ARS million) Shopping Centers IQ 16 IQ 15 Var Alto Palermo 762.4 607.1 25.6% Abasto 958.6 710.5 34.9% Alto Avellaneda 873.4 614.1 42.2% Alcorta Shopping 407.7 314.5 29.6% Patio Bullrich 246.7 197.8 24.7% Buenos Aires Design 103.0 75.4 36.5% Dot Baires 717.4 548.5 30.8% Soleil 292.1 201.8 44.7% Distrito Arcos 213.5 - 100% Alto NOA 310.9 226.0 37.5% Alto Rosario 593.2 402.6 47.3% Mendoza Plaza 576.1 423.7 35.9% Cordoba Shopping 219.7 153.0 43.7% La Ribera Shopping 152.9 84.0 82.2% Alto Comahue 160.6 - 100% TOTAL 44.5% (1) Excludes Distrito Arcos and Alto Comahue: Total IQ 16 (ARS MM) 6,214.1, Var 36.3%. Cumulative tenants’ sales as of September 30 of fiscal periods 2016 and 2015 (ARS million) Type of Business IQ 16 IQ 15 YoY Var Anchor Store 366.9 297.8 23.2% Clothes and Footwear 3,322.8 2,254.1 47.4% Entertainment 281.9 182.7 54.3% Home 189.8 135.8 39.7% Restaurant 666.5 450.6 47.9% Miscellaneous 733.6 569.8 28.7% Services 94.3 34.2 174.8% Electronic appliances 932.4 634.0 47.1% Total 44.5% (1) Excluding Distrito Arcos and Alto Comahue: Total IQ 16 (ARS MM) 6,214.1, Var 36.3%. Revenues from cumulative leases as of September 30 of fiscal periods 2016 and 2015 (ARS thousand) Detailed Revenues IQ16 IQ15 Var % Base Rent 285,182 215,441 32.4% Percentage Rent 141,002 88,253 59.8% Total Rent 40.3% Admission rights 45,079 34,634 30.2% Fees 15,745 14,135 11.4% Parking 36,904 24,799 48.8% Other 8,867 10,413 (14.8)% Total Revenues before Common Expenses and Common Promotional Fund 37.4% Common Expenses and Common Promotional Fund - - - Total Revenues 37.4% 3 IRSA Propiedades Comerciales Sociedad Anónima Summary as of September 30, 2015 III. Offices The A+ office market in the City of Buenos Aires remains robust. According to L.J. Ramos, there has been a slight rise in rental and sale prices of premium spaces during calendar year 2015. Average rental prices stood at USD28 per square meter, whereas the average sale price of premium spaces was USD4,000 per square meter. In contrast, the vacancy rate rose slightly in the City of Buenos Aires during calendar year 2015, reaching 12.3% 2.3 pp above the rate recorded last year. Rental and Sale Prices of A+ Offices – City of Buenos Aires Source: L.J Ramos During the first quarter of 2016 our Office segment was impacted by the acquisition of 5 buildings from our controlling company IRSA Inversiones y Representaciones S.A in December 2014. For this reason, revenues during the first quarter of 2016 were 629.3% higher than in the first quarter of 2015. EBITDA rose by 581.2% during the first three months of 2016 compared to the same quarter of 2015. The EBITDA margin reached 77.3%. in ARS M IQ 16 IQ 15 YoY Var Revenues 62.1 8.5 629.3% Operating Income 21.4 5.6 282.0% Depreciation and Amortization 26.6 1.5 1.730.8% EBITDA 48.0 7.0 581.2% 4 IRSA Propiedades Comerciales Sociedad Anónima Summary as of September 30, 2015 IQ 16 IVQ 15 IIIQ 15 IIQ 15 IQ 15 Leaseable area 79,945 95,002 95,002 11,242 11,242 Occupancy 96.4% 98.3% 98.9% 100.0% 100.0% Rent ARS/m2 238.7 225.6 218.4 169.7 166.7 Rent USD/m2 25.3 24.8 24.8 19.8 19.7 Includes the 9 floors of Edificio Intercontinental sold on June 30, 2015. Leaseable area decreased during the first quarter of 2016 by 15,057 square meters due to the sales made in Edificio Intercontinental Plaza. Occupancy recorded a slight decline, reaching 96.4% due to the vacancy of a floor in the BankBoston tower and two floors in Suipacha 652/64 which we expect to occupy in the short term. Average rental prices of our portfolio remained stable, at USD 25 per square meter. Below is information on our office segment and other lease properties as of September 30, 2015. (ARS thousand) Date of Acquisition Gross Leaseable Area (sqm) (1) Occupancy Percentage IRSA Propiedades Comerciales’ Effective Interest Book Value Offices Edificio República 12/22/14 19,885 100.0% 100.0% 688,854 Torre BankBoston (Della Paolera) 12/22/14 14,873 94.1% 100.0% 523,032 Intercontinental Plaza 12/22/14 7,467 100.0% 100.0% 220,267 Bouchard 710 12/22/14 15,014 100.0% 100.0% 506,386 Suipacha 652/64 12/22/14 11,465 82.8% 100.0% 120,375 Dot Building 11/28/06 11,242 100.0% 80.0% 118,528 Subtotal Offices 96.4% N/A Other Properties Ex - Nobleza Piccardo 05/31/11 109,610 100.0% 50.0% 10,085 Other Properties (5) N/A 38,646 49.9% N/A 11,666 Subtotal Other Properties 68.3% N/A TOTAL OFFICES AND OTHER 78.2% N/A (1) Gross leaseable area for each property as of 09/30/15. Excludes common areas and parking. (2) Calculated dividing occupied square meters by leaseable area as of 09/30/15. (3) Cost of acquisition, plus improvements, less accumulated depreciation, plus adjustment for inflation. (4) Through Quality Invest S.A. (5) Includes the following properties: Dot adjoining plot, Ferro, Anchorena 665 and Chanta IV. 5 IRSA Propiedades Comerciales Sociedad Anónima Summary as of September 30, 2015 IV. Other This item includes the “Sales and Developments” and “Financial Transactions” segments. Sales and Developments 1 Financial Transactions
